EXHIBIT 10.1
 


 


 


 
AMENDED AND RESTATED LOAN AGREEMENT
 


 
DATED AS OF JUNE 15, 2011
 


 


 
AMONG
 


 


 
GAMETECH INTERNATIONAL, INC.,
 


 


 
THE LENDERS,
 
AND




U.S. BANK NATIONAL ASSOCIATION,
AS AGENT, LEAD ARRANGER AND BOOK MANAGER













 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

      Page    
ARTICLE I DEFINITIONS
 
1
     
Section 1.1.
Definitions
1
     
Section 1.2.
Rules of Construction
18
   
ARTICLE II THE CREDITS
 
19
     
Section 2.1.
Commitment; Aggregate Outstanding Credit Exposure
19
     
Section 2.2.
Scheduled Payments; Mandatory Prepayments
19
     
Section 2.3.
Optional Prepayments
21
     
Section 2.4.
Evidence of Indebtedness; Notes
21
     
Section 2.5.
Interest Rates
21
     
Section 2.6.
Rates Applicable After Event of Default
22
     
Section 2.7.
Method of Payment
22
     
Section 2.8.
Interest Payment Dates; Basis for Interest and Fees
22
     
Section 2.9.
Notification of Prepayments and Interest Rates
23
     
Section 2.10.
Limitation of Interest
23
     
Section 2.11.
Fees
24
     
Section 2.12.
Lending Installations
25
     
Section 2.13.
Non-Receipt of Funds by the Agent
25
     
Section 2.14.
Replacement of Lender
25
     
Section 2.15.
Defaulting Lenders
26
     
Section 2.16.
Judgment Currency
26
     
Section 2.17.
Extension of Maturity Date
27
   
ARTICLE III YIELD PROTECTION; TAXES
28
     
Section 3.1.
Yield Protection
28
     
Section 3.2.
Changes in Capital Adequacy Regulations
28
     
Section 3.3.
Funding Indemnification
29
     
Section 3.4.
Taxes
29
     
Section 3.5.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
31
   
ARTICLE IV CONDITIONS PRECEDENT
31
     
Section 4.1.
Effectiveness of Agreement
31
   
ARTICLE V REPRESENTATIONS AND WARRANTIES
34
     
Section 5.1.
Existence and Standing
34
     
Section 5.2.
Authorization and Validity
34
     
Section 5.3.
No Conflict; Government Consent
34
     
Section 5.4.
Financial Statements
34
     
Section 5.5.
Material Adverse Change
35
     
Section 5.6.
Taxes
35
     
Section 5.7.
Litigation and Contingent Obligations
35
 

 
 
i

--------------------------------------------------------------------------------

 

   
Section 5.8.
Subsidiaries
35
     
Section 5.9.
ERISA; Plans
35
     
Section 5.10.
Accuracy of Information
36
     
Section 5.11.
Regulation U
36
     
Section 5.12.
Material Agreements
36
     
Section 5.13.
Licenses; Compliance With Laws
36
     
Section 5.14.
Ownership of Properties
36
     
Section 5.15.
Plan Assets; Prohibited Transactions
36
     
Section 5.16.
Environmental Matters
37
     
Section 5.17.
Investment Company Act
37
     
Section 5.18.
Insurance
37
     
Section 5.19.
Intellectual Property
37
     
Section 5.20.
Other Relationships
38
     
Section 5.21.
Account Relationships
39
     
Section 5.22.
Solvency
39
     
Section 5.23.
No Default
39
   
ARTICLE VI COVENANTS
 
39
     
Section 6.1.
Financial Reporting
39
     
Section 6.2.
Use of Proceeds
41
     
Section 6.3.
Notice of Material Events
42
     
Section 6.4.
Conduct of Business; Strategic Operating Plan
42
     
Section 6.5.
Consultant
43
     
Section 6.6.
Taxes
43
     
Section 6.7.
Insurance
44
     
Section 6.8.
Deposit, Securities and Commodity Accounts
44
     
Section 6.9.
Compliance with Laws and Material Contractual Obligations
44
     
Section 6.10.
Negative Pledges; Restrictive Covenants
44
     
Section 6.11.
Maintenance of Properties
44
     
Section 6.12.
Books and Records; Inspection
44
     
Section 6.13.
Indebtedness
45
     
Section 6.14.
Sale of Assets; Fundamental Transactions
45
     
Section 6.15.
Investments
46
     
Section 6.16.
Acquisitions
46
     
Section 6.17.
Liens
46
     
Section 6.18.
Capital Expenditures
47
     
Section 6.19.
Affiliates
47
     
Section 6.20.
Sale and Leaseback Transactions
47
     
Section 6.21.
Guaranties
48
     
Section 6.22.
Restricted Payments
48
     
Section 6.23.
Restrictions on Sale and Issuance of Subsidiary Stock
48
     
Section 6.24.
Creation of Subsidiaries
48
     
Section 6.25.
Financial Covenants
49
     
Section 6.26.
Consent Agreements
49
     
Section 6.27.
Additional Opinion of Counsel
49
 

 
 
ii

--------------------------------------------------------------------------------

 

 
ARTICLE VII DEFAULTS
 
50
   
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
52
     
Section 8.1.
Acceleration; Remedies
52
     
Section 8.2.
Application of Funds
53
     
Section 8.3.
Preservation of Rights
53
     
Section 8.4.
Amendments
54
     
Section 8.5.
Prior Agreements
54
   
ARTICLE IX GENERAL PROVISIONS
 
54
     
Section 9.1.
Survival of Representations
54
     
Section 9.2.
Governmental Regulation
54
     
Section 9.3.
Headings
55
     
Section 9.4.
Entire Agreement
55
     
Section 9.5.
Several Obligations; Benefits of this Agreement
55
     
Section 9.6.
Expenses; Indemnification
55
     
Section 9.7.
Numbers of Documents
56
     
Section 9.8.
Accounting
56
     
Section 9.9.
Severability of Provisions
56
     
Section 9.10.
Nonliability of Lenders
57
     
Section 9.11.
Confidentiality
57
     
Section 9.12.
Nonreliance
57
     
Section 9.13.
Disclosure
58
     
Section 9.14.
USA Patriot Act Notification
58
   
ARTICLE X THE AGENT
 
58
     
Section 10.1.
Appointment; Nature of Relationship
58
     
Section 10.2.
Powers
58
     
Section 10.3.
General Immunity
58
     
Section 10.4.
No Responsibility for Loans, Recitals, etc.
59
     
Section 10.5.
Action on Instructions of Lenders
59
     
Section 10.6.
Employment of Agents and Counsel
59
     
Section 10.7.
Reliance on Documents; Counsel
59
     
Section 10.8.
Agent’s Reimbursement and Indemnification
59
     
Section 10.9.
Notice of Event of Default
60
     
Section 10.10.
Rights as a Lender
60
     
Section 10.11.
Lender Credit Decision, Legal Representation
60
     
Section 10.12.
Successor Agent
61
     
Section 10.13.
Delegation to Affiliates
61
     
Section 10.14.
Execution of Collateral and Other Documents
62
     
Section 10.15.
Collateral Releases
62
   
ARTICLE XI SETOFF; RATABLE PAYMENTS
62
     
Section 11.1.
Setoff
62
     
Section 11.2.
Ratable Payments
62
 

 
 
iii

--------------------------------------------------------------------------------

 

 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
62
     
Section 12.1.
Successors and Assigns
62
     
Section 12.2.
Participations
63
     
Section 12.3.
Assignments
64
     
Section 12.4.
Dissemination of Information
65
     
Section 12.5.
Tax Treatment
65
   
ARTICLE XIII NOTICES
 
65
     
Section 13.1.
Notices; Effectiveness; Electronic Communication
65
   
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
67
     
Section 14.1.
Counterparts; Effectiveness
67
     
Section 14.2.
Electronic Execution of Assignments
67
   
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
67
     
Section 15.1.
CHOICE OF LAW
67
     
Section 15.2.
CONSENT TO JURISDICTION
67
     
Section 15.3.
WAIVER OF JURY TRIAL
68
 

 
 

 
iv

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
EXHIBIT A – Form of Note
 
EXHIBIT B – Form of Compliance Certificate
 
EXHIBIT C – Form of Assignment and Assumption Agreement
 
EXHIBIT D – Financial Covenants
 
SCHEDULES
 
SCHEDULE 1.1-1 – Expected Receivable
 
SCHEDULE 1.1-2 – Fiscal Month End Dates
 
SCHEDULE 1.1-3 – Senior Officers
 
SCHEDULE 5.1 – Organization/Principal Place of Business
 
SCHEDULE 5.8 – Subsidiaries
 
SCHEDULE 5.13 – Licenses
 
SCHEDULE 5.14 – Properties
 
SCHEDULE 5.19 – Intellectual Property
 
SCHEDULE 5.20 – Other Relationships
 
SCHEDULE 6.8 – Deposit, Securities and Commodity Accounts
 
SCHEDULE 6.13 – Indebtedness
 
SCHEDULE 6.14 – Sale of Assets; Fundamental Transactions
 
SCHEDULE 6.15 – Investments
 
SCHEDULE 6.17 – Liens
 
SCHEDULE 6.22 – Guaranties


 
 

 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT
 
This Amended and Restated Loan Agreement is entered into as of June 15, 2011,
among GAMETECH INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
U.S. BANK NATIONAL ASSOCIATION, a national banking association, in its capacity
as Agent, and U.S. BANK NATIONAL ASSOCIATION, in its capacity as lender
hereunder, together with each other Lender shown on the signature pages hereto
or from time to time becoming a party hereto.
 
The Borrower, the Lenders and the Agent are parties to a Loan Agreement dated
August 22, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Prior Loan Agreement”).  The Borrower, the Lenders and the
Agent now desire to amend and restate the Prior Loan Agreement in its entirety.
 
ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1.                      Definitions.  As used in this Agreement:
 
“Acknowledgment and Agreement” means the Acknowledgment and Agreement of
Consultant and Obligors dated July 30, 2010 among the Borrower
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through any purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a loan of funds by a Lender to the Borrower under the Facility.
 
“Affected Lender” shall have the meaning set forth in Section 2.14.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
including such Person’s Subsidiaries.  A Person shall be deemed to control
another Person if the controlling Person owns 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
 
 
- 1 -

--------------------------------------------------------------------------------

 
“Agent” means U.S. Bank in its capacity as contractual representative of the
Lenders pursuant to Article X (and not in its individual capacity as a Lender)
and any successor Agent appointed pursuant to Article X.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Agreement” means this Amended and Restated Loan Agreement, and all exhibits,
schedules and supplements hereto.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate for such day or (b) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum.
 
“Applicable Margin” means (a) from February 1, 2011 through and including
January 31, 2012, a rate per annum equal to 5.80%, (b) from February 1, 2012
through and including April 30, 2012, a rate per annum equal to 7.50%, (c) from
May 1, 2012 through and including October 31, 2012, a rate per annum equal to
8.50%, and (d) from November 1, 2012 until all of the Obligations are paid in
full, a rate per annum equal to 9.50%.
 
“Arranger” means U.S. Bank, and its successors, in its capacity as Lead Arranger
and Sole Book Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment and Assumption” shall have the meaning set forth in Section 12.3.
 
“Authorized Officer” means any of the chief executive officer, chief financial
officer, or chief restructuring officer of the Borrower, acting singly.
 
“Base Rate” means, for any day, a rate per annum equal to the sum of (a) the
Applicable Margin plus (b) the Daily Eurocurrency Rate for such day or, if such
rate cannot be determined or would not fairly or adequately reflect the costs to
the Lenders of funding a Loan bearing such rate, the Alternate Base Rate.  The
Base Rate shall change when and as the Daily Eurocurrency Rate changes, the
Alternate Base Rate changes or the Applicable Margin changes, as the case may
be.  Each determination by the Agent of the applicable Base Rate shall be
conclusive and binding upon the parties hereto, in the absence of manifest
error.
 
“Bingo Gross Profit” means, as of any Covenant Compliance Date, the gross profit
derived from the bingo operations of the Borrower and its consolidated
Subsidiaries, determined in accordance with GAAP.
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Borrower” means GameTech International, Inc., a Delaware corporation, and its
successors and assigns.
 
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of any Advance, a day (other than a Saturday or Sunday) on which (i)
banks generally are open in Minneapolis, Minnesota and London, England for the
conduct of substantially all of their commercial lending activities, (ii)
interbank wire transfers can be made on the Fedwire system and (iii) dealings in
Dollar deposits are carried on in the London interbank market and (b) for all
other purposes, a day (other than a Saturday or Sunday) on which national banks
generally are open in Minneapolis, Minnesota for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, membership interests or other equivalents (however
designated) of such Person’s capital stock or equity, whether now outstanding or
issued after the date hereof, including all common stock, preferred stock,
partnership interests and limited liability company member interests.
 
“Capitalized Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) Property of such Person, as lessee, which
would be capitalized on a balance sheet of such Person prepared in accordance
with GAAP.
 
“Capitalized Lease Obligations” means, with respect to any Person, the amount of
the obligations of such Person under Capitalized Leases which would be shown as
a liability on a balance sheet of such Person prepared in accordance with GAAP.
 
“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) demand deposit accounts
maintained in the ordinary course of business, and (c) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
 
“Cash Flow Leverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness outstanding as of the applicable Covenant Compliance Date, to (a)
Consolidated EBITDA.  For each Covenant Compliance Date occurring prior to July
31, 2012, Consolidated EBITDA shall be calculated as an annualized amount based
upon the Consolidated EBITDA for the period commencing July 31, 2011 and ending
on such Covenant Compliance Date.  For example, for purposes of calculating the
Cash Flow Leverage Ratio for the month ending October 31, 2011, Consolidated
EBITDA means an amount equal to Consolidated EBITDA for the three-month period
commencing July 31, 2011 and ending on October 31, 2011, divided by three and
multiplied by twelve.  For purposes of calculating the Cash Flow Leverage Ratio
for the month ending November 30, 2011, Consolidated EBITDA means an amount
equal to Consolidated EBITDA for the four-month period commencing July 31, 2011
and ending on November 30, 2011, divided by four and multiplied by twelve.  For
each Covenant Compliance Date occurring on or after July 31, 2012, Consolidated
EBITDA shall be calculated with respect to the twelve-month period immediately
preceding and ending on the applicable Covenant Compliance Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Cash Management Obligations” means each and every debt, liability and other
obligation of every type and description arising under or in connection with any
of Cash Management Services that the Borrower or any of its Subsidiaries may now
or at any time hereafter owe to the Agent, any of its Affiliates, any Lender or
any other party indemnified hereunder, whether such debt, liability or
obligation now exists or is hereafter created or incurred, whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several.
 
“Cash Management Services” means any banking services that are provided to the
Borrower or any of its Subsidiaries by the Agent or any of its Affiliates (other
than pursuant to this Agreement) or any Lender, including (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) stored
value cards, (f) automated clearing house or wire transfer services, or (g)
treasury management, including controlled disbursement, consolidated account,
lockbox, overdraft, return items, sweep and interstate depository network
services.
 
“Change in Control” means (a) the acquisition by any Person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) of
beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of 15% or more of the outstanding shares of voting stock
of the Borrower; (b) the Borrower failing to own, directly or indirectly through
another Wholly-Owned Subsidiary, all issued and outstanding capital stock of any
Guarantor; or (c) a change in the composition of the board of directors of the
Borrower such that continuing directors cease to constitute more than 50% of the
Borrower’s board of directors.  As used in this definition, a “continuing
director” means the Persons, who as of the date hereof, constitute the board of
directors of the Borrower and any Person becoming a director subsequent to the
date hereof whose appointment, election, or nomination for election by the
Borrower’s shareholders, was approved by a vote of at least a majority of the
continuing independent directors then comprising the board of directors of
Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any governmental authority, domestic or foreign; or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any governmental authority; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives, rules,
guidelines or directives thereunder or issued in connection therewith are deemed
to have gone into effect and adopted after the date of this Agreement, and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulation and
Supervisory Practices (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
 
 
- 4 -

--------------------------------------------------------------------------------

 
“Closing Fee” shall have the meaning set forth in Section 2.11.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all real and personal property in which the Agent has been
granted a Lien pursuant to any Collateral Document, together with all
substitutions and replacements for and products and proceeds of any of the
foregoing.
 
“Collateral Documents” means, collectively, the Deed of Trust, the Security
Agreement, the Securities Account Control Agreement, the IP Security Agreement,
the Copyright Security Agreement, the Pledge Agreement, and each and every
additional agreement entered into by any Obligor or any other Person to secure
payment of the Obligations or otherwise relating to any Collateral.
 
“Commercially Available Intellectual Property” means all Licensed Intellectual
Property that is licensed to the Borrower or any of its Subsidiaries on a
nonexclusive basis and for which licenses are readily available on commercially
reasonable terms.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, to the extent deducted from revenues in determining Consolidated
Net Income and without duplication, (a) Consolidated Interest Expense, (b)
expense for taxes paid in cash or accrued, (c) depreciation, (d) amortization,
(e) extraordinary non-cash expenses, charges or losses incurred other than in
the ordinary course of business and (f) non-cash expenses related to stock based
compensation, minus, to the extent included in Consolidated Net Income, (i) all
amounts collected in respect of the Expected Receivable, (ii) extraordinary
income or gains realized other than in the ordinary course of business, (iii)
interest income, (iv) income tax credits and refunds (to the extent not netted
from tax expense), (v) any cash payments made during such period in respect of
items described in clauses (e) or (f) above subsequent to the fiscal quarter in
which the relevant non-cash expenses, charges or losses were incurred, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.
 
 
- 5 -

--------------------------------------------------------------------------------

 
“Consolidated Funded Indebtedness” means, with reference to any period, the
aggregate amount of Consolidated Indebtedness minus (a) Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts and
(b) the undrawn face amount of commercial letters of credit.
 
“Consolidated Indebtedness” means, with reference to any period, the
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.
 
“Consultant” shall have the meaning set forth in Section 6.5.
 
“Contingent Obligation” means, with respect to any Person, any agreement,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
 
“Copyright Security Agreement” means the Copyright Security Agreement dated
July 31, 2010 among the Borrower, each other Obligor party thereto and the
Agent.
 
“Covenant Compliance Date” means the last day of each Fiscal Month of the
Borrower.
 
“Current Interest” means, with respect to interest accruing on and after May 2,
2011 through and including January 31, 2012, interest accruing at a rate per
annum equal to the Base Rate less three hundred basis points (3.00% per annum).
 
“Daily Eurocurrency Base Rate” means the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars offered on the London interbank
dollar market for a period of one month as shown on the applicable Reuters
Screen LIBOR01 as of 11:00 a.m. (London time) on a Business Day, provided that,
if the applicable Reuters Screen LIBOR01 for LIBOR is not available to the Agent
for any reason, the applicable Daily Eurocurrency Base Rate for one month shall
instead be the applicable British Bankers’ Association Interest Settlement Rate
for deposits in Dollars offered on the London interbank dollar market for a
period of one month as reported by any other generally recognized financial
information service selected by the Agent as of 11:00 a.m. (London time) on a
Business Day, provided further that, if no such British Bankers’ Association
Interest Settlement Rate is available to the Agent, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the rate determined by the
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of the Aggregate Outstanding Credit Exposure as of such date and having a
maturity equal to one month.  For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
 
 
- 6 -

--------------------------------------------------------------------------------

 
“Daily Eurocurrency Rate” means the quotient of (a) the Daily Eurocurrency Base
Rate, divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to a period of one month.
 
“Deed of Trust” means the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Financing Statement dated August 22, 2008 by the
Borrower, as grantor, in favor of Stewart Title of Northern Nevada, Inc., as
trustee, for the benefit of the Agent.
 
“Default” means an event which, but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 2.6.
 
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
notified the Borrower, the Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under any other agreement
in which it is obligated to extend credit unless, in the case of this clause
(ii), such obligation is the subject of a good faith dispute; (b) otherwise
failed to pay over to the Agent or any other Lender any other amount required to
be paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; or (c) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a governmental authority or an instrumentality
thereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 
“Deposits” shall have the meaning set forth in Section 11.1.
 
“Dollar” and “$” means the lawful currency of the United States of America.
 
“Eligible Assignee” means any Person other than the Borrower or any of its
Subsidiaries.
 
“Engagement Agreement” shall have the meaning set forth in Section 6.5.
 
“Environmental Indemnity” means that certain Unsecured Environmental Indemnity
dated as of August 22, 2008 by the Borrower and the Guarantors in favor of the
Agent.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is, along with an Obligor, treated as a single employer under Section 414 of the
Code.
 
“ERISA Event” means (a) any Reportable Event with respect to a Plan; (b) the
determination that the funding target attainment percentage (within the meaning
of Section 303 of ERISA or Section 430 of the Code) with respect to any Single
Employer Plan is less than 80%; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Single Employer Plan; (d) the incurrence by
an Obligor or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Single Employer Plan; (e) a withdrawal by an
Obligor or any ERISA Affiliate from a Single Employer Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations which is
treated as such a withdrawal under Section 4062(e) of ERISA; (f) a failure by an
Obligor or any ERISA Affiliate to make required contributions to a Single
Employer Plan or Multiemployer Plan or the imposition of a lien in favor of a
Single Employer Plan under Section 430(k) of the Code or Section 303(k) of
ERISA; (g) the receipt by an Obligor or any ERISA Affiliate from the PBGC of any
notice relating to an intention to terminate any Single Employer Plan, to
appoint a trustee to administer any Single Employer Plan, or to impose liability
under Section 4069 or 4212(c) of ERISA; (h) the incurrence by an Obligor or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of an Obligor or any ERISA Affiliate from any Multiemployer Plan; or
(i) the receipt by an Obligor or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from an Obligor or any ERISA Affiliate of any
notice, concerning the imposition upon an Obligor or any ERISA Affiliate of
withdrawal liability (under Section 4201 of ERISA) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).
 
 
- 8 -

--------------------------------------------------------------------------------

 
“Event of Default” shall have the meaning set forth in Article VII.
 
“Excess Cash Flow” means, for the three-month period immediately preceding and
ending on the last day of the applicable fiscal quarter, Consolidated EBITDA
minus (without duplication) the Borrower’s (a) unfinanced Capital Expenditures
during such period, to the extent permitted under Section 6.18 hereof, and (b)
all principal and interest of Consolidated Indebtedness paid by the Borrower
during such period.
 
“Excluded Taxes” means, in the case of the Agent, any Lender, any applicable
Lending Installation or any other recipient of any payment to be made by, or on
account of, any obligation of the Borrower hereunder, taxes imposed on its
overall net income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which such Lender or the Agent is incorporated or organized or the
jurisdiction in which the Agent’s or such Lender’s principal executive office or
such Lender’s applicable Lending Installation is located.
 
“Exclusively Licensed Intellectual Property” means all Licensed Intellectual
Property that is licensed to the Borrower or any of its Subsidiaries on an
exclusive basis.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Advances” means, collectively, the Existing L/C Advances and the
Existing Term Advances.
 
“Existing L/C Advances” shall have the meaning set forth in Section 2.1.
 
“Existing Term Advances” shall have the meaning set forth in Section 2.1.
 
“Expected Receivable” means that certain account receivable described on
Schedule 1.1-1 hereto.
 
“Extension” shall have the meaning set forth in Section 2.17.
 
“Facility” means the credit facility and financial accommodations being made
available to the Borrower hereunder.
 
 
- 9 -

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. on such
day on such transactions received by the Agent from three Federal funds brokers
of recognized standing selected by the Agent in its sole discretion.
 
“Fee Letter” means, collectively, (a)  the separate agreement dated August 21,
2008 and (b) each other separate agreement entered into from time to time
between the Borrower and the Agent setting forth certain fees to be paid by the
Borrower to the Agent for the Agent’s own account or for the account of the
Lenders, as more fully set forth therein.
 
“Financial Contract” means, with respect to any Person, (a) any exchange-traded
or over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any other Rate Management
Transaction.
 
“Financial Covenants” means the covenants contained in Exhibit D hereto.
 
“Fiscal Month” means the fiscal period ending on the applicable date set forth
in Schedule 1.1-2 hereto.
 
“Fixed Charge Coverage Ratio” means, as of any Covenant Compliance Date for the
applicable period, the ratio of (a) Consolidated EBITDA plus rental or lease
expense and minus cash taxes paid, cash dividends and share repurchases, and
Maintenance Capital Expenditures, to (b) the sum of all mandatory principal
payments on Consolidated Funded Indebtedness, interest and rental or lease
expense for such period. As used herein, “cash taxes paid” means the amount of
actual taxes paid or offset (but not below $0) by the amount of any refund
subsequently received by the Borrower.  For each Covenant Compliance Date
occurring prior to July 31, 2012, each component of the Fixed Charge Coverage
Ratio shall be an annualized amount of such component for the period commencing
July 31, 2011 and ending on such Covenant Compliance Date.  For example, for
purposes of calculating the Fixed Charge Coverage Ratio for the month ending
October 31, 2011, Consolidated EBITDA means an amount equal to Consolidated
EBITDA for the three-month period commencing July 31, 2011 and ending on October
31, 2011, divided by three and multiplied by twelve.  For purposes of
calculating the Fixed Charge Coverage Ratio for the month ending November 30,
2011, Consolidated EBITDA means an amount equal to Consolidated EBITDA for the
four-month period commencing July 31, 2011 and ending on November 30, 2011,
divided by four and multiplied by twelve.  For each Covenant Compliance Date
occurring on or after July 31, 2012, the Fixed Charge Coverage Ratio shall be
calculated with respect to the twelve-month period immediately preceding and
ending on the applicable Covenant Compliance Date.
 
 
- 10 -

--------------------------------------------------------------------------------

 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, except for any
change in accounting practices to the extent that, due to a promulgation of the
Financial Accounting Standards Board changing or implementing any new accounting
standard, the Borrower either (a) is required to implement such change, or (b)
for future periods will be required to and for the current period may in
accordance with generally accepted accounting principles implement such change,
for its financial statements to be in conformity with generally accepted
accounting principles (any such change is hereinafter referred to as a “Required
GAAP Change”), provided that (i) the Borrower shall fully disclose in such
financial statements any such Required GAAP Change and the effects of the
Required GAAP Change on the Borrower’s income, retained earnings or other
accounts, as applicable, and (ii) the Financial Covenants shall be adjusted as
necessary to reflect the effects of such Required GAAP Change, provided that if
the Required Lenders and the Borrower cannot agree on such adjustments, the
Financial Covenants will be calculated without giving effect to the Required
GAAP Change.
 
“Guarantor” means, GameTech Arizona Corporation, GameTech Canada Corporation and
GameTech Mexico S. de R.L. de C.V., and each of its successors and assigns,
together with each other Person that executes and delivers a guaranty in favor
of the Agent.
 
“Guaranty” means that certain Guaranty Agreement dated as of August 22, 2008
executed by the Guarantors identified therein for the benefit of the Agent
guarantying payment of the Obligations.
 
“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
 
“Indebtedness” means, with respect to any Person, such Person’s (a) obligations
for borrowed money (including the Obligations hereunder), (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (c) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments, (e) obligations
of such Person to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (f) Capitalized Lease Obligations, (f) obligations of such Person as
an account party with respect to standby and commercial letters of credit, (g)
Contingent Obligations of such Person, (h) Net Mark-to-Market Exposure under
Rate Management Transactions and other Financial Contracts, and (i) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.
 
 
- 11 -

--------------------------------------------------------------------------------

 
“Indemnified Parties” shall have the meaning set forth in Section 9.6(b).
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
“Investment” means, with respect to any Person, any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by  such Person.
 
“IP Security Agreement” means the Amended and Restated Intellectual Property
Security Agreement of even date herewith between the Borrower and the Agent.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof (in the case of the Agent) or on its Administrative
Questionnaire (in the case of a Lender) or otherwise selected by such Lender or
the Agent pursuant to Section 2.12.
 
“License” shall have the meaning set forth in Section 5.13.
 
“Licensed Intellectual Property” means all Intellectual Property Rights licensed
to an Obligor by a Person who is not an Obligor.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Liquidity” means cash, cash equivalents and marketable securities traded on a
national stock exchange that can be sold and converted into cash without delay.
 
“Loan” means, with respect to any Lender, the aggregate amount of Advances made
by such Lender to the Borrower under the Facility.
 
 
- 12 -

--------------------------------------------------------------------------------

 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Guaranty, the Acknowledgment and Agreement, the Reaffirmation, the Environmental
Indemnity and each Fee Letter.
 
“Maintenance Capital Expenditures” means Capital Expenditures in an amount not
to exceed (a) $33,000 per month commencing July 31, 2011 and continuing each
month thereafter through and including May 31, 2012, and (b) $250,000 per month
commencing June 1, 2012 and continuing each month thereafter.
 
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, Property, liabilities (actual and
contingent), operations or financial condition, or results of operations, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform its obligations under the Loan Documents to which it is a party, (c)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent or any Lender under the Loan Documents, or (d) the status,
existence, perfection, priority or enforceability of any Lien granted pursuant
to any Collateral Document.
 
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$25,000 or more in the aggregate.
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
“Maturity Date” means (a) June 30, 2012 or (b) provided that each of the
conditions set forth in Section 2.17 shall have been satisfied on or prior to
the date thereof, June 30, 2013.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which an Obligor or any ERISA Affiliate is
a party to which more than one employer is obligated to make contributions.
 
“Net Cash Proceeds” means, with respect to any instrument or transaction, the
gross proceeds from such instrument or transaction, less reasonable fees and
expenses to the extent actually paid or payable in connection with such gross
proceeds.
 
“Net Mark-to-Market Exposure” means, with respect to any Person, and as of any
date of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Rate Management
Transactions.  “Unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).
 
 
- 13 -

--------------------------------------------------------------------------------

 
“Non-U.S. Lender” shall have the meaning set forth in Section 3.4(d).
 
“Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit A, as such promissory note may be amended,
extended, or otherwise modified from time to time, and including each other
promissory note accepted from time to time in substitution therefor or in
renewal thereof.
 
“Obligations” means (a) each and every debt, liability and other obligation of
every type and description arising under or in connection with any of the Loan
Documents that the Borrower may now or at any time hereafter owe to the Agent,
any Lender or any indemnified party, whether such debt, liability or obligation
now exists or is hereafter created or incurred, whether it is direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including principal of and interest on the Loans, all fees due under this
Agreement or any related agreement, (b) all Cash Management Obligations and (c)
all Rate Management Obligations.
 
“Obligor” means the Borrower or a Guarantor, including each additional Person
that becomes a Guarantor after the date hereof pursuant to Section 6.24.
 
“Other Taxes” shall have the meaning set forth in Section 3.4(d).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
the aggregate principal amount of its Loans outstanding at such time.
 
“Owned Intellectual Property” means all Intellectual Property Rights owned by
the Borrower or any of its Subsidiaries.
 
“Participants” shall have the meaning set forth in Section 12.2(a).
 
“Payment Date” means the first day of each calendar month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Liens” shall have the meaning set forth in Section 6.17.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PIK Interest” means all interest accruing on and after May 2, 2011 and
including January 31, 2012, other than Current Interest.
 
 
- 14 -

--------------------------------------------------------------------------------

 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which an Obligor or any ERISA Affiliate may have any liability.
 
“Pledge Agreement” means the Pledge Agreement dated July 31, 2010 between the
Borrower and the Agent.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Prior Loan Agreement” shall have the meaning set forth in the preamble hereto.
 
“Property” means, with respect to any Person, any and all property, whether
real, personal, tangible, intangible, or mixed, of such Person, or other assets
owned, leased or operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to the
percentage obtained by dividing (a) such Lender’s Outstanding Credit Exposure at
such time by (b) the Aggregate Outstanding Credit Exposure at such time;
provided, that when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of the Aggregate Outstanding Credit Exposure (disregarding any
Defaulting Lender’s Outstanding Credit Exposure) represented by such Lender’s
Outstanding Credit Exposure.
 
“Purchasers” shall have the meaning set forth in Section 12.3(a).
 
“Rate Management Obligations” each and every debt, liability and other
obligation of every type and description arising under or in connection with any
Rate Management Transaction and any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions, which the
Borrower or any of its Subsidiaries may now or at any time hereafter owe to the
Agent or to any Person that was a Lender or a Lending Installation when such
debt liability or other obligation arose, in each case whether such debt,
liability or other obligation now exists or is hereafter created or incurred,
whether it is direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or sole, joint, several or
joint and several.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any of its
Subsidiaries which is an interest rate swap or any other rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
 
 
- 15 -

--------------------------------------------------------------------------------

 
“Reaffirmation” means that certain Reaffirmation of Guaranty and Collateral
Documents of even date herewith executed by the Obligors in favor of the Agent.
 
“Register” shall have the meaning set forth in Section 12.3(d).
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.
 
“Reports” shall have the meaning set forth in Section 9.6.
 
“Required Lenders” means Lenders in the aggregate having greater than 66% of the
Aggregate Outstanding Credit Exposure; provided, however, that unless there is
only one Lender, the Required Lenders shall be not less than two Lenders.
 
“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D on Eurocurrency liabilities.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to rent or lease, as lessee, such Property or any
part thereof or any other property intended to be used for substantially the
same purpose or purposes as the property being sold or transferred.
 
 
- 16 -

--------------------------------------------------------------------------------

 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Securities Account Control Agreement” means the Securities Account Control
Agreement dated July 31, 2010 among the Borrower, the Agent and the Intermediary
(as defined therein).
 
“Security Agreement” means that certain Amended and Restated Security Agreement
of even date herewith among the Borrower, the Guarantors and the Agent.
 
“Senior Officer” means any of the chief executive officer of the Borrower, the
chief financial officer of the Borrower, and each other officer of the Borrower
that reports to its chief executive officer or any person or committee acting on
an interim basis in the capacity of chief executive officer.  The Senior
Officers as of the date hereof are set forth in Schedule 1.1-3 hereto.
 
“Separation, Consulting & Non-Compete Agreement” means that certain Separation,
Consulting & Non-Compete Agreement dated November 18, 2010 between the Borrower
and Richard T. Fedor.
 
“Single Employer Plan” means a Plan maintained by an Obligor or any ERISA
Affiliate for employees of an Obligor or any ERISA Affiliate.
 
“Specified Currency” shall have the meaning set forth in Section 2.16.
 
“Specified Intellectual Property” means all Owned Intellectual Property and
Licensed Intellectual Property (other than Commercially Available Intellectual
Property) consisting of registrations, patents, applications, and material
unregistered copyrights, service marks and trademarks.
 
“Stated Rate” shall have the meaning set forth in Section 2.10.
 
“Strategic Operating Plan” means the Strategic Operating Plan of the Borrower
dated November 2, 2010 and adopted by the board of directors of the Borrower as
of November 11, 2010, and as further supplemented by the Borrower’s 2011
consolidated financial projections dated as of April 6, 2011, April 19, 2011 and
April 28, 2011, and delivered to the Agent on May 4, 2011.
 
“Subordinated Debt” means all Indebtedness that has been subordinated to payment
of the Obligations on terms and conditions satisfactory to the Lenders, in their
reasonable discretion, as to the right and time of payment and as to any other
rights and remedies thereunder.
 
“Subordination Agreement” means an agreement (in form and substance satisfactory
to the Lenders) executed and delivered by each holder of Subordinated Debt in
favor of the Agent, for the benefit of the Lenders, pursuant to which such
Person subordinates payment of such Subordinated Debt or other obligations as
therein provided to payment of the Obligations to the extent provided therein.
 
 
- 17 -

--------------------------------------------------------------------------------

 
“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of the outstanding securities having ordinary voting power of which shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Transferee” shall have the meaning set forth in Section 12.4.
 
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, (a) any Subsidiary
of which 100% of the beneficial ownership interests shall at the time be owned
or controlled, directly or indirectly, by such Person, or by  one or more
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person, or (b) any partnership, limited
liability company, association, joint venture or similar business organization
of which 100% of the beneficial ownership interests shall at the time be so
owned or controlled.
 
Section 1.2.                      Rules of Construction.  For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
 
(a)           The terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular.
 
 
- 18 -

--------------------------------------------------------------------------------

 
(b)           All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP.
 
(c)           References to documents (including this Agreement) shall be deemed
to include all subsequent amendments and other modifications thereto and
restatements thereof, but only to the extent such amendments, modifications and
restatements are not prohibited by the terms of any Loan Document.
 
(d)           The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.
 
(e)           All references to times of day in this Agreement shall be
references to Minneapolis, Minnesota time unless otherwise specifically
provided.
 
ARTICLE II
 
THE CREDITS
 
Section 2.1.                      Commitment; Aggregate Outstanding Credit
Exposure.  The Borrower acknowledges that the Lenders have made various term
advances to the Borrower under the Prior Loan Agreement (the “Existing Term
Advances”) in the aggregate principal amount of $23,851,146.88 outstanding as of
the date hereof.  The Borrower also acknowledges that U.S. Bank has made various
revolving advances to the Borrower under the Prior Loan Agreement (the “Existing
L/C Advances”) in the aggregate principal amount of $709,231.19 outstanding as
of the date hereof.  All of the Existing Advances are Advances for purposes of
this Agreement and shall be repayable in accordance with this
Agreement.  Notwithstanding any revolving characteristics of the Existing L/C
Advances under the Prior Loan Agreement, the Borrower hereby acknowledges and
agrees that the Lenders have satisfied all funding obligations with respect to
the Existing L/C Advances and the Existing Term Advances and have no further
obligation to make any additional Advance, whether or not any amounts are repaid
hereunder.  As of the date hereof, and after giving effect to the payments
required to be made under Section 4.1 hereof, the Aggregate Outstanding Credit
Exposure under this Agreement is $23,928,783.74.
 
Section 2.2.                      Scheduled Payments; Mandatory Prepayments.
 
(a)           Scheduled Payments of Principal.  The Borrower will pay the
principal balance of the Loans in installments, due on each Payment Date set
forth below in the amount set forth opposite such Payment Date, and in one final
installment on the Maturity Date, when all unpaid principal thereof shall be
finally due and payable:
 
Payment Date
Amount of Installment
August 1, 2011 through and including October 1, 2012
$200,000
   
November 1, 2012 through but excluding the Maturity Date
$300,000
   
Maturity Date
Entire unpaid
 principal balance

 
 
- 19 -

--------------------------------------------------------------------------------

 
(b)           Mandatory Prepayments from Excess Cash Flow.  In addition to the
payments described elsewhere in this Section 2.2, not more than 45 days
following the end of each fiscal quarter of the Borrower, commencing with the
fiscal quarter ending July 31, 2011, the Borrower shall prepay the Obligations
in an amount equal to seventy-five percent (75%) of the Borrower’s Excess Cash
Flow for such fiscal quarter.
 
(c)           Mandatory Prepayments From Other Sources.  In addition to the
payments described elsewhere in this Section 2.2, immediately following the
receipt thereof, the Borrower shall prepay the Obligations in an amount equal to
(i) 100% of the Net Cash Proceeds realized from the sale of assets by any
Obligor (except for the sale of inventory in the ordinary course of business)
and (ii) 100% of the proceeds realized by any Obligor from (1) Indebtedness
incurred by any Obligor after the date hereof (other than the Loans and other
indebtedness permitted under Section 6.13(a) and (b)), (2) the issuance by any
Obligor of Capital Stock, (3) the Expected Receivable, (4) any casualty
insurance maintained by any Obligor, to the extent that such insurance proceeds
exceed the amount actually used to replace or restore the applicable insured
properties, and (5) any condemnation award with respect to a property owned by
any Obligor, to the extent that such award exceeds the amount actually used to
replace or restore the affected property.  Nothing in this paragraph (c) shall
be deemed to authorize or constitute consent to any transaction (including any
sale of assets or the issuance of any debt or equity) that otherwise would be
prohibited or restricted under this Agreement or under any other Loan Document.
 
(d)           Mandatory Prepayments From Tax Refunds.
 
(i)           The Borrower acknowledges that it has received $4,200,000 as a
result of federal, state or local tax refunds, of which $1,400,000 has been
remitted to the Agent and applied as a prepayment of the Obligations prior to
the date hereof.  The remaining $2,800,000 has been remitted to the Agent and
deposited into an account maintained with the Agent and subject to the Agent’s
control.  On the date hereof, the Borrower hereby instructs the Agent to apply
$1,000,000 of such amount to payment of the fees and Obligations as set forth in
Section 4.1(r) hereof; the remaining $1,800,000 may then be remitted to the
Borrower, which the Borrower shall apply to Capital Expenditures in accordance
with its Strategic Operating Plan to the extent permitted under this Agreement.
 
(ii)           In addition to the payments described elsewhere in this Section
2.2 (including without limitation clause (i) above), the Borrower shall prepay
the Obligations in an amount equal to 100% of the proceeds realized by any
Obligor from and after the date hereof as a result of federal, state or local
tax refunds.
 
(e)           Application of Mandatory Prepayments.  Subject to any contrary
application provided in paragraph (d), all amounts received by the Agent
pursuant to paragraphs (b) through (d) above shall be applied in the following
order:
 
(i)           first, to principal installments under the Facility in inverse
order of their maturities, with such prepayments to be applied to the remaining
principal installments thereunder (ratably among the Lenders in proportion to
their Pro Rata Share);
 
 
- 20 -

--------------------------------------------------------------------------------

 
(ii)           second, to accrued but unpaid interest on the Loans (other than
PIK Interest);
 
(iii)           third, to payment of that portion of the Obligations
constituting fees, expenses and other amounts, payable to the Agent under the
Loan Documents;
 
(iv)           fourth, to payment of that portion of the Obligations
constituting fees, expenses and other amounts payable to the Lenders under the
Loan Documents (ratably among the Lenders in proportion to their Pro Rata
Share);
 
(v)           fifth, to accrued but unpaid PIK Interest; and
 
(vi)           sixth, to any remaining Obligations.
 
Section 2.3.                      Optional Prepayments.  The Borrower may from
time to time pay, without penalty or premium, all or any portion of the
Aggregate Outstanding Credit Exposure upon same day notice to the Agent.
 
Section 2.4.                      Evidence of Indebtedness; Notes.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Advance made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(b)           The Agent shall also maintain accounts in which it will record (i)
the amount of each Advance, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof.
 
(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.
 
(d)           The Borrower’s obligation to repay the principal of and interest
on the Advances made by each Lender shall be evidenced by a Note, duly executed
and delivered by the Borrower, with respect to the Advances made by such Lender.
 
Section 2.5.                      Interest Rates.  Each Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including February 1, 2011 to but excluding the date the Aggregate Outstanding
Credit Exposure has been paid in full, at a rate per annum equal to the Base
Rate for such day.
 
 
- 21 -

--------------------------------------------------------------------------------

 
Section 2.6.                      Rates Applicable After Event of
Default.  During the continuance of any Event of Default, the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that the Loans and the other Obligations shall bear interest at a rate
per annum equal to the Base Rate in effect from time to time plus 3% per annum
(the “Default Rate”), provided that, during the continuance of any Event of
Default under Section 7.7 or 7.8, the interest rate set forth above shall be
applicable to all obligations without any election or action on the part of the
Agent or any Lender.  From and after the date on which all Events of Default
have been cured or waived to the written satisfaction of the Required Lenders,
the Loans shall bear interest at a rate per annum equal to the Base Rate.
 
Section 2.7.                      Method of Payment.  Each Advance shall be
repaid and each payment of interest thereon shall be paid in the currency in
which such Advance was made.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article VIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (Minneapolis time) on the date when due and shall (except
as otherwise specifically required hereunder) be applied ratably by the Agent
among the Lenders.  Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to Article
VIII or at any Lending Installation specified in a notice received by the Agent
from such Lender.  The Agent is hereby authorized to charge, apply or setoff any
or all of the accounts of the Borrower maintained with U.S. Bank for each
payment of principal, interest, fees and other Obligations as it becomes due
hereunder, but the Agent’s failure to so charge, apply or setoff any such
account shall in no way affect the obligation of the Borrower to make any such
payment.
 
Section 2.8.                      Interest Payment Dates; Basis for Interest and
Fees.
 
(a)           Current Interest accruing on and after May 2, 2011 through but
excluding the date hereof shall be due and payable in cash on the date hereof,
and Current Interest accruing on and after the date hereof shall be due and
payable in cash on each Payment Date, commencing with the first such Payment
Date to occur after the date hereof and continuing on each Payment Date
thereafter through and including February 1, 2012.
 
(b)           PIK Interest accruing on and after May 2, 2011 through but
excluding the date hereof shall be due and payable on the date hereof, and PIK
Interest accruing on and after the date hereof through and including January 31,
2012 shall be due and payable on February 1, 2012.
 
(c)           All interest accruing from and after February 1, 2012 shall be due
and payable on each Payment Date, commencing March 1, 2012 and continuing on
each Payment Date thereafter, through and including the Maturity Date.
 
 
- 22 -

--------------------------------------------------------------------------------

 
(d)           Notwithstanding anything contained herein to the contrary, if the
incurrence of any PIK Interest, or adding the amount thereof as Secured
Indebtedness (as defined in the Deed of Trust), would adversely affect the
priority of the Lien granted pursuant to the Deed of Trust to secure payment of
all Secured Indebtedness as therein described, or would in any way adversely
affect the enforceability of the Deed of Trust or any provision thereof, then
payment of such PIK Interest shall be deemed secured by all Collateral but shall
not be deemed secured by the Deed of Trust or constitute Secured Indebtedness
thereunder.
 
(e)           Interest on all Advances and fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment.  If any
payment of principal of or interest on any Advance shall become due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day.
 
Section 2.9.                      Notification of Prepayments and Interest
Rates.  Promptly after receipt thereof, the Agent will notify each Lender of the
contents of each repayment notice received by it hereunder.  The Agent, upon
written request of the Borrower or any Lender, shall deliver to the Borrower or
such requesting Lender a statement showing the computations used by the Agent in
determining the Base Rate hereunder.
 
Section 2.10.                      Limitation of Interest.  The Borrower, the
Agent and the Lenders intend to strictly comply with all applicable usury
laws.  Accordingly, the provisions of this Section 2.10 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.10, even if such provision
declares that it controls.  As used in this Section 2.10, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations.  In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(i) any interest in excess of the maximum amount of nonusurious interest
permitted under the applicable laws (if any) of the United States or of any
applicable state, or (ii) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.10, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
Maturity Date, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the Outstanding Credit Exposure of such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.
 
 
- 23 -

--------------------------------------------------------------------------------

 
Section 2.11.                      Fees.  The Borrower will pay fees in
accordance with the following:
 
(a)           Closing Fee.  The Borrower will pay to the Agent, for the ratable
benefit of the Lenders in proportion to their Pro Rata Share, in immediately
available funds a nonrefundable fee (the “Closing Fee”) in an aggregate amount
equal to $736,811.34, which Closing Fee shall be due and payable as follows:
 
(i)           fifty percent of the Closing Fee shall be due and payable on the
date hereof; and
 
(ii)           fifty percent of the Closing Fee shall be due and payable on
December 31, 2011; provided, however, that this deferred portion of the Closing
Fee will be waived by the Agent and the Lenders if (1) Consolidated EBITDA of
the Borrower for the twelve-month period immediately preceding and ending on
December 5, 2011 shall be greater than $2,350,000, (2) the Cash Flow Leverage
Ratio of the Borrower as of December 5, 2011 shall be less than 3.75 to 1.00,
(3) no Default or Event of Default has occurred and is continuing as of December
5, 2011, (4) the representations and warranties set forth in Article V and in
each other Loan Document are (x) with respect to representations or warranties
containing a materiality qualifier, true and correct in all respects and
(y) with respect to representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of December
5, 2011, except to the extent any such representation or warranty relates solely
to an earlier date, in which case such representation or warranty shall have
been true and correct on and as of such earlier date; and (5) on December 5,
2011, the Borrower shall have delivered to the Agent a signed certificate of an
Authorized Officer of the Borrower certifying the truth and accuracy of each of
the matters set forth in clauses (1) through (4) hereof.
 
 
- 24 -

--------------------------------------------------------------------------------

 
(b)           Audit Fees. The Borrower will pay to the Agent, on written demand,
reasonable fees charged by the Agent or any Lender in connection with any audits
or inspections by the Agent or any Lender (or by the employees, agents,
consultants or auditors of the Agent or any Lender) of any Collateral or the
operations or businesses of any Obligor, together with actual out-of-pocket
costs and expenses incurred in conducting any such audit or inspection.
 
(c)           Fee Letter.  On the date hereof and on or before the dates set
forth therein, the Borrower shall pay to the Agent in immediately available
funds all fees, costs and expenses referenced in the Fee Letter.
 
Section 2.12.                      Lending Installations.  Each Lender may book
its Advances at any Lending Installation selected by such Lender and may change
its Lending Installation from time to time.  All terms of this Agreement shall
apply to any such Lending Installation, and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Agent and the Borrower
in accordance with Article VIII, designate replacement or additional Lending
Installations for whose account payments of the Obligations are to be made.
 
Section 2.13.                      Non-Receipt of Funds by the Agent.  Unless
the Borrower or any Lender, as the case may be, notifies the Agent prior to the
date on which it is scheduled to make payment to the Agent of (a) in the case of
any Lender, in respect of any Advance or (b) in the case of the Borrower, any
payment of principal, interest, fees or any other Obligation that it does not
intend to make such payment, the Agent may assume that such payment has been
made.  The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the Base Rate or (y) in the case of payment by the Borrower, the
Default Rate.
 
Section 2.14.                      Replacement of Lender.  If the Borrower is
required pursuant to Sections 3.1, 3.2, or 3.4, to make any additional payment
to any Lender or if any Lender declines to approve any amendment or waiver
recommended by the Agent (any Lender so affected an “Affected Lender”), the
Borrower or the Agent may elect, if such amounts continue to be charged, to
replace such Affected Lender as a Lender party to this Agreement, provided that
no Default or Event of Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (a) another Person that is reasonably satisfactory to the Agent
shall agree, as of such date, to purchase for cash the Advances and other
Obligations due to the Affected Lender pursuant to an Assignment and Assumption
Agreement and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (b) the Borrower shall pay to such Affected Lender in immediately available
funds on the day of such replacement (i) all interest, fees and other
Obligations then accrued but unpaid to such Affected Lender by the Borrower,
including payments due to such Affected Lender under Sections 3.1, 3.2, and 3.4,
and (ii) an amount, if any, equal to the payment which would have been due to
such Affected Lender on the day of such replacement under Section 3.3 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
 
 
- 25 -

--------------------------------------------------------------------------------

 
Section 2.15.                      Defaulting Lenders.
 
(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           the Outstanding Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder; and
 
(ii)           any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
11.2 shall, in lieu of being distributed to such Defaulting Lender, be retained
by the Agent in a segregated account and, subject to any applicable requirements
of law, be applied at such time or times as may be determined by the Agent (1)
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder, (2) second, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (3) third, if so determined by the Agent, distributed to the Lenders
other than the Defaulting Lender until the ratio of the Outstanding Credit
Exposure of such Lenders to the Aggregate Outstanding Exposure equals such ratio
immediately prior to any Lender becoming a Defaulting Lender hereunder, and (4)
fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is a prepayment of the
principal amount of any Loans, such payment shall be applied solely to prepay
the Loans of all Lenders that are not Defaulting Lenders in accordance with
their Pro Rata Share prior to being applied to the prepayment of any Loans of
any Defaulting Lender.
 
(b)           In the event that the Agent determines that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold the Loans in accordance with its Pro Rata Share.
 
Section 2.16.                      Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due from the
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the Agent
could purchase the specified currency with such other currency at the Agent’s
offices on the Business Day preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrower in respect of any sum due to
any Lender or the Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that, on the Business Day following receipt by such Lender or the Agent (as the
case may be) of any sum adjudged to be so due in such other currency, such
Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Agent, as the case may be, in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds (a)
the sum originally due to any Lender or the Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Agent, as the case may be, agrees to remit such
excess to the Borrower.
 
 
- 26 -

--------------------------------------------------------------------------------

 
Section 2.17.                      Extension of Maturity Date.
 
(a)           On June 30, 2012, the Maturity Date shall be extended to June 30,
2013 (the “Extension”), upon receipt of evidence reasonably satisfactory to the
Agent that:
 
(i)           no Default or Event of Default shall have occurred and be
continuing at the time of such Extension;
 
(ii)           without limiting the foregoing, the Borrower is in compliance
with each of the Financial Covenants;
 
(iii)           Consolidated EBITDA of the Borrower for the twelve-month period
immediately preceding and ending on April 30, 2012 was greater than $3,700,000;
 
(iv)           the Cash Flow Leverage Ratio of the Borrower as of April 30, 2012
is less than 3.00 to 1.00;
 
(v)           the representations and warranties set forth in Article V and in
each other Loan Document are (1) with respect to representations or warranties
containing a materiality qualifier, true and correct in all respects and
(2) with respect to representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of June 30,
2012, except to the extent any such representation or warranty relates solely to
an earlier date, in which case such representation or warranty shall have been
true and correct on and as of such earlier date;
 
(vi)           on June 30, 2012, the Borrower shall have paid to the Agent, for
the ratable benefit of each Lender, in immediately available funds, a
nonrefundable extension fee in an amount equal to the product of (i) 100 basis
points and (2) the Aggregate Outstanding Credit Exposure as of June 30, 2012;
and
 
 
- 27 -

--------------------------------------------------------------------------------

 
(vii)           on June 30, 2012, the Borrower shall have delivered to the Agent
a signed certificate of an Authorized Officer of the Borrower certifying the
truth and accuracy of each of the matters set forth in clauses (i) through (vi)
hereof.
 
(b)           In connection with any such Extension, each Obligor and any
Subsidiary thereof shall execute such agreements, confirmations or other
documentation as the Agent may reasonably request.
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
Section 3.1.                      Yield Protection.  If any Change in Law shall:
 
(a)           subject any Lender or any applicable Lending Installation to any
Taxes, or change the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Loans; or
 
(b)           impose or increase or deem applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to the Loans); or
 
(c)           impose any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining any Loan, or reduce any amount receivable by any Lender or any
applicable Lending Installation in connection with any Loans, or require any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of the Loans, by an amount deemed material by such
Lender as the case may be;
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
any Loans or to reduce the return received by such Lender or applicable Lending
Installation, as the case may be, in connection with any Loans, then, within 15
days after demand by such Lender, the Borrower shall pay such Lender or
applicable Lending Installation such additional amount or amounts as will
compensate such Lender or applicable Lending Installation for such increased
cost or reduction in amount received.
 
Section 3.2.                      Changes in Capital Adequacy Regulations.  If
any Lender determines that the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of any Change,
then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender determines is
attributable to this Agreement or its Outstanding Credit Exposure (after taking
into account such Lender’s policies as to capital adequacy).  “Change” means (a)
any change after the date of this Agreement in the Risk-Based Capital Guidelines
or (b) any Change in Law that affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (a) the
risk-based capital guidelines in effect in the United States on the date hereof,
including transition rules, and (b) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date hereof.
 
 
- 28 -

--------------------------------------------------------------------------------

 
Section 3.3.                      Funding Indemnification.  If any payment of
any Advance is not made by the Borrower on the date due for any reason other
than default by a Lender, the Borrower will indemnify each Lender for such
Lender’s costs, expenses and Interest Differential (as determined by such
Lender).  The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the date
of such Advance) had prepayment not occurred and the interest such Lender will
actually earn (from like investments in money markets as of the date of
prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the short-term nature of this facility, Borrower agrees
that Interest Differential shall not be discounted to its present value.
 
Section 3.4.                      Taxes.
 
(a)           All payments by the Borrower to or for the account of any Lender
or the Agent hereunder, under any Note, or with respect to any other Obligation
shall be made free and clear of and without deduction for any and all Taxes.  If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable to any Lender or the Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.4) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law, and (iv) the Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within 30 days after such payment is made.
 
(b)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder, under any
Note or with respect to any other Obligation or from the execution or delivery
of, or otherwise with respect to, any Loan Documents (“Other Taxes”).
 
(c)           The Borrower hereby agrees to indemnify the Agent and each Lender
for the full amount of Taxes or Other Taxes (including without limitation any
Taxes or Other Taxes imposed on amounts payable under this Section 3.4) paid by
the Agent or such Lender as a result of its Outstanding Credit Exposure or
otherwise in connection with its participation in the Loan Documents liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Agent or such Lender makes demand therefor pursuant to Section
3.5.
 
 
- 29 -

--------------------------------------------------------------------------------

 
(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date hereof, (i) deliver to the
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to the Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent.  All forms or amendments described in
the preceding sentence shall provide evidence that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any Change in Law) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
 
(e)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to paragraph (d) above
(unless such failure is due to any Change in Law, occurring subsequent to the
date on which a form originally was required to be provided), such Non-U.S.
Lender shall not be entitled to indemnification under this Section 3.4 with
respect to Taxes imposed by the United States; provided that, should a Non-U.S.
Lender that is otherwise exempt from or subject to a reduced rate of withholding
tax become subject to Taxes because of its failure to deliver a form required
under paragraph (d), above, the Borrower shall take such steps as such Non-U.S.
Lender shall reasonably request to assist such Non-U.S. Lender to recover such
Taxes.
 
(f)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under any Loan Document pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.
 
(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent).  The obligations of the Lenders under
this paragraph (g) shall survive the payment of the Obligations and termination
of this Agreement.
 
 
- 30 -

--------------------------------------------------------------------------------

 
Section 3.5.                      Selection of Lending Installation; Mitigation
Obligations; Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2, 3.3 and 3.4, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender.  Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.3 or 3.4.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error.  Determination of
amounts payable under such Sections in connection with any Loan shall be
calculated as though each Lender funded its Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining any Daily Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement.  The obligations
of the Borrower under Sections 3.1, 3.2, 3.3 and 3.4 shall survive payment of
the Obligations and termination of this Agreement.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1.                      Effectiveness of Agreement.  This Agreement is
subject to the condition precedent that, on or before the date hereof, the Agent
shall have received the following:
 
(a)           executed counterparts of this Agreement, duly executed on behalf
of the Borrower, the Agent and each Lender;
 
(b)           each of the Notes, duly executed on behalf of the Borrower and
payable to the order of the applicable Lender;
 
(c)           the Security Agreement, duly executed on behalf of each Obligor;
 
(d)           the Reaffirmation, duly executed on behalf of each Obligor;
 
(e)           the Intellectual Property Security Agreement, duly executed on
behalf of the Borrower;
 
(f)           a Fee Letter of even date herewith, duly executed by the Borrower;
 
 
- 31 -

--------------------------------------------------------------------------------

 
(g)           a First Amendment to the Deed of Trust, duly executed on behalf of
the Borrower, together with a commitment from Stewart Title Insurance Company to
issue a date down endorsement to title insurance policy number M-9302-39954, in
favor of and in form and substance satisfactory to the Agent, insuring that the
Deed of Trust is a valid and enforceable first priority Lien on the Borrower’s
fee simple title to the real estate and other real property therein described,
free and clear of all standard exceptions and defects and Liens except such as
the Agent in its sole discretion may approve;
 
(h)           evidence that financing statements with respect to each Obligor
have been filed in each jurisdiction that, in the opinion of the Agent, is
reasonably necessary to perfect the Liens created under the Loan Documents, to
the extent such Liens can be perfected by filing;
 
(i)           current searches of appropriate filing offices in each
jurisdiction in which an Obligor is organized (provided that such Obligor is
organized in the United States) showing that no state or federal tax liens have
been filed and remain in effect against any Obligor, and that no financing
statements or other notifications or filings have been filed and remain in
effect against any Obligor, other than those for which the Agent has received an
appropriate release, termination or satisfaction or those permitted in
accordance with Section 6.17;
 
(j)           control agreements duly executed on behalf of the Borrower and
Bank of the West, as depository, together with such other control agreements as
may be required to ensure compliance with Section 6.8;
 
(k)           confirmation that the Separation, Consulting & Non-Compete
Agreement remains in full force and effect without any amendment, waiver or
other modification thereof or any additional consent or authorization
thereunder, and that Richard Fedor is in compliance therewith;
 
(l)           evidence of all insurance required by the terms of the Loan
Documents, including flood insurance if the real estate described in the Deed of
Trust is located within the 100-year flood plain, together with certificates and
loss payable endorsements showing the Agent as mortgagee, additional insured and
lender loss payee thereunder;
 
(m)           a certificate, signed by an Authorized Officer of the Borrower,
certifying that as the date hereof:
 
(i)           no Default or Event of Default has occurred and is continuing;
 
(ii)           the representations and warranties contained in Article V and in
each other Loan Document are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects and (y) with respect to any representations or warranties that do not
contain a materiality qualifier, true and correct in all material respects as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date;
 
 
- 32 -

--------------------------------------------------------------------------------

 
(iii)           no action, suit, investigation or proceeding is pending or, to
the knowledge of any Obligor, threatened in any court or before any arbitrator
or governmental authority that would reasonably be expected to result in a
Material Adverse Effect;
 
(iv)           there has not occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, since October 31, 2010 or (y) in the
facts and information regarding such entities as represented to the Agent or any
Lender by such entities to date; and
 
(v)           no governmental, equity holder or third party consent or approval
is required in connection with this Agreement or the contemplated financing and
all applicable waiting periods have expired without any action being taken by
any authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and its Subsidiaries, taken as a
whole;
 
(n)           certificates of the Secretary or Assistant Secretary of each
Obligor certifying (i) that there have been no changes in the charter document
of such Obligor as attached thereto and, with respect to the Borrower, as
certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the Bylaws,
Operating Agreement or other organizational document, as attached thereto, of
such Obligor as in effect on the date of such certification, (iii) the
resolutions of the Board of Directors or other governing body of such Obligor
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for such Obligor from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) the names and true
signatures of each of the Authorized Officers authorized to sign the Loan
Documents to which such Obligor is a party;
 
(o)           written opinions of counsel to the Obligors (which may include
local counsel and in-house counsel), in form and substance satisfactory to the
Agent and addressed to the Agent and the Lenders with respect to the matters
contemplated by the Loan Documents;
 
(p)           payment of $1,000,000 in immediately available funds, to be
applied, first, to payment of that portion of the Closing Fee due and payable on
the date hereof, and, second, to installments of principal due under the
Facility as provided in Section 2.2(a), in inverse order of maturity;
 
(q)           payment in immediately available funds of all Current Interest and
all PIK Interest due and payable on the date hereof as provided in Section 2.8;
and
 
 
- 33 -

--------------------------------------------------------------------------------

 
(r)           payment in immediately available funds of all other fees and
amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
Section 5.1.                      Existence and Standing.  Each of the Borrower
and its Subsidiaries is a legal entity duly and properly incorporated or formed,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization, is duly licensed, and is qualified to conduct its
business in each jurisdiction in which its business is conducted except where
failure to so qualify to conduct its business could not reasonably be expected
to result in a Material Adverse Effect.  The state of organization and the chief
executive office and principal place of business of each direct and indirect
Subsidiary of each Obligor are designated as such in Schedule 5.1, and all
records relating to their respective businesses are kept at those locations.
 
Section 5.2.                      Authorization and Validity.  Each Obligor has
all requisite power and authority and legal right to conduct its business, to
own its properties and to execute and deliver, and to perform all of its
obligations under, the Loan Documents to which it is a party.  The execution and
delivery by each Obligor of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which it is a party constitute
the legal, valid and binding obligations of such Obligor enforceable against
such Obligor in accordance with their terms.
 
Section 5.3.                      No Conflict; Government Consent.  The
execution, delivery and performance by each Obligor of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate action
and do not and will not (a) violate any law, rule, regulation, order, writ,
judgment, injunction, arbitration, decree or award binding on an Obligor, (b)
violate any Obligor’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, (c)
violate the provisions of any indenture, instrument or agreement to which any
Obligor is a party or is subject, or by which it, or its Property, may be bound
or affected, or conflict with or constitute a default thereunder, or result in,
or require, the creation or imposition of any Lien in, of or on the Property of
any Obligor (whether now owned or hereafter acquired) pursuant to the terms of
any such indenture, instrument or agreement, or (d) require any order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, domestic or foreign, or any third
party, except such as has been obtained, accomplished or given prior to the date
hereof.
 
Section 5.4.                      Financial Statements.  The audited
consolidated financial statements of the Borrower and its Subsidiaries for the
year ended October 31, 2010, and their unaudited financial statements for the
period ended January 31, 2011, heretofore delivered to the Lenders were prepared
in accordance with GAAP in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.  The unaudited financial statements of the
Borrower and its Subsidiaries for the period ended May 1, 2011, upon delivery to
the Lenders, will be prepared in accordance with GAAP in effect on the date such
statements are prepared and will fairly present the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended.
 
 
- 34 -

--------------------------------------------------------------------------------

 
Section 5.5.                      Material Adverse Change.  Since the date of
the most recent audited financial statements delivered to the Lenders as
described in Section 5.4, there has been no change in the business, Property,
financial condition or results of operations of any Obligor which could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.6.                      Taxes.  Each Borrower or any of its
Subsidiaries has paid or caused to be paid to the proper authorities when due
all federal, state, foreign and local taxes required to be withheld by it.  Each
Borrower or any of its Subsidiaries has filed all United States federal tax
returns and all other tax returns which are required to be filed by it and has
paid all taxes due pursuant to said returns or pursuant to any assessment
received by it, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided in accordance with GAAP and
as to which no Lien exists.  No tax liens have been filed and no claims are
being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of each Borrower or any of its Subsidiaries in respect of
any taxes or other governmental charges are adequate.  Proper and accurate
amounts have been withheld by each Borrower or any of its Subsidiaries from its
respective employees for all periods in compliance with the tax, social security
and any employment withholding provisions of applicable federal and state law.
 
Section 5.7.                      Litigation and Contingent Obligations.  There
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any officer of the Borrower or any of its
Subsidiaries, threatened against or affecting the Borrower or any of its
Subsidiaries or any of its Property which could reasonably be expected to have a
Material Adverse Effect.  Other than any liability incident to any litigation,
arbitration, investigation, proceeding or inquiry which could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries has any material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
 
Section 5.8.                      Subsidiaries.  Schedule 5.8 contains an
accurate list of all Subsidiaries of each Obligor as of the date hereof and sets
forth the holder, class and the percentage interests of the ownership of such
Subsidiaries.  All of the issued and outstanding Capital Stock of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such Capital Stock) duly authorized and issued and are fully paid and
non-assessable.  No violation of any preemptive rights will be triggered by
virtue of the transactions contemplated by the Loan Documents.
 
Section 5.9.                      ERISA; Plans.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.
 
 
- 35 -

--------------------------------------------------------------------------------

 
Section 5.10.                      Accuracy of Information.  This Agreement,
together with each other Loan Document and the exhibits, schedules, attachments,
written or oral statements, documents, certificates and other items prepared or
supplied to the Agent or any Lender by or on behalf of any Obligor with respect
to the transactions contemplated hereby or thereby, does not contain any untrue
statement of a material fact or omit a material fact necessary to make each
statement contained herein or therein not misleading (and, as to projections,
valuations or pro forma financial statements, all of such information presents a
good faith opinion based on reasonable assumptions as of the date made as to
such projections, valuations and pro forma condition and results). There is no
fact that the Borrower has not disclosed to the Agent or any Lender in writing
and of which any of its officers, directors or executive employees is aware and
that has had or could reasonably be expected to have a Material Adverse Effect.
 
Section 5.11.                      Regulation U.  Margin stock (as defined in
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.
 
Section 5.12.                      Material Agreements.  Neither the Borrower
nor any of its Subsidiaries is a party to any agreement or instrument or subject
to any charter or other corporate restriction which could reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries is in default, beyond any applicable notice, grace, or cure period,
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (a) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(b) any agreement or instrument evidencing or governing Indebtedness.
 
Section 5.13.                      Licenses; Compliance With Laws.  Set forth in
Schedule 5.13 is a true and complete list and summary description of all
material franchises, permits, licenses and other rights, including all
governmental approvals, authorizations, consents, licenses and permits, that are
necessary or required for the conduct of the businesses currently conducted by
the Borrower and its Subsidiaries (collectively, the “Licenses”).  The Borrower
knows of no basis upon which the renewal of any License would be denied in the
future.  Each such License has been validly issued and is in full force and
effect, and neither the Borrower nor any of its Subsidiaries is in violation of
any such License.  Each of the Borrower and its Subsidiaries is in compliance in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over it, the conduct of its business or the
ownership of its Property.
 
Section 5.14.                      Ownership of Properties.  Set forth and
described in Schedule 5.14 is a correct and complete list of all interests
(including all fee simple and leasehold interests) of each of the Borrower and
its Subsidiaries in any real property or fixtures, wherever located.  Except as
set forth on Schedule 5.14, each of the Borrower and its Subsidiaries has good
and absolute fee or leasehold title, as the case may be, to all such real
property and fixtures and to all of the other Property reflected in the
Borrower’s most recent consolidated financial statements, in each case free and
clear of all Liens other than Permitted Liens.  Schedule 5.14 also sets forth a
correct and complete list of all warehouses in which inventory or other assets
of an Obligor are located.  No financing statement naming any Obligor as debtor
is on file in any office except to perfect the Permitted Liens.
 
Section 5.15.                      Plan Assets; Prohibited
Transactions.  Neither the Borrower nor any of its Subsidiaries is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the performance by the Obligors
of their obligations under the Loan Documents gives rise to a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.
 
 
- 36 -

--------------------------------------------------------------------------------

 
Section 5.16.                      Environmental Matters.  In the ordinary
course of its business, the officers of each of the Borrower and its
Subsidiaries consider the effect of Environmental Laws on its business and on
its Subsidiaries, in the course of which such officers identify and evaluate
potential risks and liabilities due to Environmental Laws.  On the basis of this
consideration, each of the Borrower and its Subsidiaries has concluded that its
compliance with Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is
aware of any events, conditions, circumstances, activities, practices,
incidents, actions or plans that may interfere with or prevent continued
compliance with, or that may give rise to any material liability under, any
Environmental Laws.  Neither the Borrower nor any of its Subsidiaries has
received any notice to the effect that its operations are not in compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower and its
Subsidiaries has obtained all permits, licenses and other authorizations that
are required under Environmental Laws, and all of its activities comply with all
Environmental Laws and all terms and conditions of all such permits, licenses
and authorizations.
 
Section 5.17.                                Investment Company Act.  Neither
the Borrower nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 5.18.                                Insurance.  The Borrower maintains,
and has caused each Subsidiary to maintain, with financially sound and reputable
insurance companies insurance on all their Property, liability insurance, and
environmental insurance in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice.
 
Section 5.19.                      Intellectual Property.
 
(a)           Specified Intellectual Property.  Schedule 5.19 is a complete list
of all Specified Intellectual Property, including the owner of each item and the
application, registration or patent number of each item.
 
(b)           Owned Intellectual Property. Except as disclosed on Schedule 5.19,
(i) each of the Borrower and its Subsidiaries owns its Owned Intellectual
Property free and clear of all restrictions (including covenants not to sue a
third Person), court orders, injunctions, decrees, writs or Liens (other than
Permitted Liens), whether by written agreement or otherwise, (ii) no other
Person owns or has been granted any right in such Owned Intellectual Property,
(iii) all Owned Intellectual Property is valid, subsisting and enforceable, and
(iv) each of the Borrower and its Subsidiaries has taken all commercially
reasonable action necessary to maintain, protect and enforce the Owned
Intellectual Property owned by it.
 
 
- 37 -

--------------------------------------------------------------------------------

 
(c)           Intellectual Property Rights of Others. Except as disclosed on
Schedule 5.19 and in written agreements copies of which have been given to the
Agent, each of the licenses to use the Licensed Intellectual Property of the
Borrower and its Subsidiaries are free and clear of all restrictions, court
orders, injunctions, decrees, or writs or Liens (other than Permitted Liens),
whether by written agreement or otherwise.  Except as disclosed on Schedule
5.19, (i) neither the Borrower nor any of its Subsidiaries is obligated or under
any liability whatsoever to make any payments of a material nature by way of
royalties, fees or otherwise to any owner of, licensor of, or other claimant to,
any Intellectual Property Rights (other than payments of customary license fees
with respect to Commercially Available Intellectual Property), (ii) no Person
has been granted any right in the Exclusively Licensed Intellectual Property,
(iii) all Exclusively Licensed Intellectual Property is valid, subsisting and
enforceable, and (iv) each of the Borrower and its Subsidiaries has taken all
commercially reasonable action necessary to maintain, protect and enforce the
Exclusively Licensed Intellectual Property licensed to it.
 
(d)           Agreements with Employees and Contractors. Each of the Borrower
and its Subsidiaries has entered into a legally enforceable agreement with each
of its employees and subcontractors obligating each such Person to assign to the
Borrower or such Subsidiaries, without any additional compensation, any
Intellectual Property Rights created, discovered or invented by such Person in
the course of such Person’s employment or engagement (except to the extent
prohibited by law), and further requiring such Person to cooperate with the
Borrower or such Subsidiaries, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein;
provided, however, that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.
 
(e)           Infringement. Except as disclosed on Schedule 5.19, neither the
Borrower nor any of its Subsidiaries has any knowledge of, and has not received
any written claim or notice alleging, any infringement, dilution,
misappropriation or other violation of another Person’s Intellectual Property
Rights (including any written claim that the Borrower or any Subsidiaries must
license or refrain from using the Intellectual Property Rights of any third
Person) nor, to the knowledge of the Borrower or any of its Subsidiaries, is
there any threatened claim or any reasonable basis for any such claim.
 
Section 5.20.                      Other Relationships.  To the best knowledge
of the Borrower, except as set forth in Schedule 5.20, neither the Borrower nor
any of its Subsidiaries nor any of such Person’s directors or officers has any
interest (other than as non-controlling holders of securities of a
publicly-traded company), either directly or indirectly, in any Person (whether
as an employee, officer, director or shareholder) that presently (a)  provides
any services or designs, produces or sells any products or product lines, or
engages in any activity, in each case that is the same, similar to or
competitive with any activity or business in which any Obligor is now engaged,
(b) is a supplier, customer or creditor of any Obligor, or (c) has any direct or
indirect interest in any Property used by any Obligor or that is necessary or
desirable for the conduct of the business of any Obligor.
 
 
- 38 -

--------------------------------------------------------------------------------

 
Section 5.21.                      Account Relationships.  Set forth in Schedule
6.8 is a true and complete list and summary description of all deposit,
checking, payroll and other banking accounts, securities accounts and commodity
accounts maintained by any Obligor.
 
Section 5.22.                      Solvency.
 
(a)           Immediately after giving effect to this Agreement and to all of
the loans, guaranties and other financial accommodations contemplated under the
Loan Documents, each Obligor (i) was not and will not be insolvent, as that term
is used and defined in Section 2(a) of the Uniform Fraudulent Transfer Act; (ii)
does not contemplate filing a petition in bankruptcy or for an arrangement or
reorganization or similar proceeding under any law any jurisdiction or country,
and, to the best knowledge of the Borrower, is not the subject of any bankruptcy
or insolvency proceedings or similar proceedings under any law of any
jurisdiction or country threatened or pending against such Obligor; (iii) does
not intend to hinder, delay or defraud either its present or future creditors;
(iv) does not have unreasonably small capital and is not engaged or about to
engage in a business or a transaction for which any remaining assets of such
Obligor are unreasonably small; (v) has Property and other assets, the present
fair saleable value of which will exceed the debts and liabilities,
subordinated, contingent or otherwise, of such Obligor; and (vi) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.
 
(b)           The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
 
Section 5.23.                      No Default.  No Default or Event of Default
has occurred and is continuing.
 
ARTICLE VI
 
COVENANTS
 
So long as any Obligations (other than unasserted contingent indemnity
obligations) remain unpaid, the Borrower will comply with the following
requirements:
 
Section 6.1.                      Financial Reporting.
 
(a)           The Borrower will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with GAAP, and
deliver or cause to be delivered to the Agent and the Lenders:
 
 
- 39 -

--------------------------------------------------------------------------------

 
(i)           Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier (other than a going concern modifier resulting from all or a
substantial portion of the Obligations being classified as a current liability
of the Borrower, provided that, as of the end of such fiscal year, the Borrower
is in compliance with each of the Financial Covenants), in each case certified
by independent certified public accountants reasonably acceptable to the
Lenders, prepared in accordance with GAAP on a consolidated and consolidating
basis (consolidating statements need not be certified by such accountants and
need not be provided with respect to any balance sheets) for the Borrower and
its Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by (1) any written communications required by applicable
auditing or review standards prepared by said accountants and (2) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Event of Default, or if, in the opinion of such accountants, any Default or
Event of Default shall exist, stating the nature and status thereof.
 
(ii)           Within 30 days after the end of each Fiscal Month of the
Borrower, for itself and its Subsidiaries, consolidated unaudited balance sheets
as at the end of each such Fiscal Month and consolidated and consolidating
profit and loss and reconciliation of surplus statements (including sufficient
detail for independent calculation of each of the Financial Covenants) and a
statement of cash flows for the fiscal year-to-date- period then ended, all
certified by its chief financial officer.
 
(iii)           As soon as available, but in any event within 45 days before the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for such fiscal year.
 
(iv)           Together with the financial statements required under
Section 6.1(a)(i) and (ii), a compliance certificate in substantially the form
of Exhibit B signed its chief financial officer and the Consultant (1) showing
the calculations necessary to determine compliance with this Agreement, (2)
confirming that there has occurred no termination, expiration or cancellation
or, to their knowledge, no violation of (x) any employment arrangement of any
Senior Officer (or any material change in his or her respective duties or
responsibilities), (y) the Engagement Agreement or (z) the Separation,
Consulting & Non-Compete Agreement, and (3) without limiting the foregoing,
stating that no Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof.
 
(v)           Not later than 12:00 noon on the third Business Day of each week,
a 13-week cash flow budget in form and content acceptable to the Lenders, which
shall contain (without limitation) weekly variances and cumulative line item
unfavorable variances not greater than ten percent on cash receipts or ten
percent on cash disbursements when compared to the most recent 13-week cash flow
budget delivered to the Agent and the lenders, together with a description of
any such variances.
 
 
- 40 -

--------------------------------------------------------------------------------

 
(vi)           Not later than thirty days after the date hereof, a copy of an
updated Strategic Operating Plan for the Borrower’s  2011, 2012 and 2013 fiscal
years which shall be acceptable to the Agent and the Required Lenders in their
reasonable discretion, together with a copy of the resolutions adopted by the
board of directors of the Borrower, and certified by the secretary of the
Borrower, which evidence the board of directors’ approval of such updated
Strategic Operating Plan.
 
(vii)           Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.
 
(viii)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission.
 
(ix)           From time to time, with reasonable promptness, any and all
receivables schedules, collection reports, deposit records and such other
material reports, records or information as the Agent or any Lender may from
time to time reasonably request.
 
(x)           Not later than 30 days after the end of each fiscal year of the
Borrower, updated certificates of insurance showing the Agent as additional
insured, lender loss payee and, as appropriate, mortgagee, and otherwise
satisfying all requirements specified in the Loan Documents.
 
(xi)           Such other information (including non-financial information and
environmental reports) as the Agent or any Lender may from time to time
reasonably request.
 
(b)           If any information which is required to be furnished to the Agent
or any Lender under this Section 6.1 is required by law or regulation to be
filed by the Borrower with a government body on an earlier date, then the
information required hereunder shall be furnished to the Agent and the Lenders
at such earlier date.
 
Section 6.2.                      Use of Proceeds.  The Borrower will, and will
cause each Subsidiary to, use the proceeds of the Advances for general corporate
purposes.  The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).
 
 
- 41 -

--------------------------------------------------------------------------------

 
Section 6.3.                      Notice of Material Events.
 
(a)           The Borrower will, and will cause each Subsidiary to, give notice
in writing to the Agent and each Lender, promptly and in any event not later
than the day after an officer of the Borrower or such Subsidiaries obtains
knowledge thereof, of the occurrence of any of the following:
 
(i)           any Default or Event of Default;
 
(ii)           the filing or commencement of any action, suit, arbitration,
investigation or proceeding by or before any arbitrator or governmental
authority (including pursuant to any applicable Environmental Laws) against or
affecting the Borrower, any Subsidiary or any Affiliate thereof that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect;
 
(iii)           the occurrence of any ERISA Event;
 
(iv)           any material change in accounting policies of, or financial
reporting practices by, the Borrower or any Subsidiary;
 
(v)           any other development, financial or otherwise, which would
reasonably be expected to have a Material Adverse Effect;
 
(vi)           the termination, expiration, cancellation or default under, or
violation of, (1) any employment arrangement of any Senior Officer, or any
material change in his or her respective duties or responsibilities, (2) the
Engagement Agreement or (3) the Separation, Consulting & Non-Compete Agreement;
and
 
(vii)           receipt by any Obligor of an income tax refund in excess of
$10,000.
 
(b)           Each notice delivered under this Section shall be accompanied by
(i) a detailed statement of an Authorized Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto, and (ii) a copy of any
notice received by the Borrower or any Subsidiary from any arbitrator or
governmental authority.
 
Section 6.4.                      Conduct of Business; Strategic Operating
Plan.  Except to the extent permitted in Section 6.14(e), the Borrower will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a corporation, partnership or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted.  The Borrower will act
and operate in accordance with its Strategic Operating Plan and, except to the
extent required under Section 6.1(a)(vi), will not amend, restate, supplement or
otherwise modify its Strategic Operating Plan without the prior written consent
of the Agent and the Required Lenders, which consent may be withheld at the
reasonable discretion of the Agent and the Required Lenders.
 
 
- 42 -

--------------------------------------------------------------------------------

 
Section 6.5.                      Consultant.
 
(a)           From and after the date hereof, the Borrower shall continue to
retain a consultant (the “Consultant”) acceptable to the Borrower, the Agent and
the Lenders.  The Consultant shall have all of the authority and
responsibilities set forth in that certain Agreement for Consulting Services
dated as of July 16, 2010 between the Borrower and Morris-Anderson & Associates,
Ltd. (as amended, restated, supplemented or otherwise modified from time to
time, and collectively with the MA&A Work/Project Authorization dated as of July
16, 2010, the “Engagement Agreement”).  The Borrower shall not terminate, amend,
alter or otherwise change the terms of the Engagement Agreement, whether by
execution of an Authorization (as defined in the Engagement Agreement) or
otherwise, without the prior written consent of the Agent and the Lenders.
 
(b)           The Borrower represents and warrants to the Agent and the Lenders
that the chief executive officer of the Borrower and the Consultant will, in
addition to their other duties and responsibilities: (i) internally control all
cash disbursements and cash receipts of the Borrower and all employment
decisions with respect to the employees and agents of the Borrower, and cause
any disputes between the chief executive officer and the Consultant to be
resolved by independent members of the Borrower’s board of directors, (ii)
attend all meetings of, and receive copies of all communications to or among,
the board of directors of the Borrower, (iii) attend all meetings and
discussions among any of the Borrower’s directors, officers or employees
regarding any acquisitions, divestitures, Investments, financings or related
transactions by or for the benefit of the Borrower, and provide the Agent and
the Lenders with a bi-weekly report of any such meetings and discussions, (iv)
concurrently with such bi-weekly report, deliver to the Agent a detailed report
setting forth the Borrower’s status and projections with respect to the
Strategic Operating Plan, and a description of the Borrower’s actions taken with
respect to the Strategic Operating Plan in the preceding two-week period, and
(v) on or before December 31, 2011, deliver to the Agent a copy of resolutions
adopted by the Borrower’s board of directors on or about the date thereof
setting forth the Borrower’s progress with respect to each element of the
Strategic Operating Plan.  Notwithstanding the forgoing, nothing stated in this
Section shall prohibit the board of directors of the Borrower from convening in
executive sessions within its meetings, outside the presence of the chief
executive officer of the Borrower or the Consultant, for purposes of conducting
such business as the board of directors of the Borrower deems appropriate.
 
Section 6.6.                      Taxes.  The Borrower will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property in each case prior to the date on which penalties
attach thereto, except those which are being contested in good faith by
appropriate proceedings, with respect to which adequate reserves have been set
aside in accordance with GAAP.  The Borrower will also pay or discharge, and
will cause each of its Subsidiaries to pay or discharge, when due, all lawful
claims for labor, materials and supplies that, if unpaid, might by law become a
Lien or charge upon any Property of the Borrower or such Subsidiaries, except
those claims which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP.
 
 
- 43 -

--------------------------------------------------------------------------------

 
Section 6.7.                      Insurance.  The Borrower will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts and covering such
risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
 
Section 6.8.                      Deposit, Securities and Commodity
Accounts.  The Borrower will not, and will not permit any of its Subsidiaries
to, maintain any deposit account, securities account or commodity account unless
the Borrower has delivered to the Agent a control agreement with respect to such
deposit account, securities account or commodity account in favor of and
acceptable in form and substance to the Agent, or the Agent otherwise has
control (as that term is used in Article 8 or Article 9 of the Code, as
applicable) of such account; provided, however, that the Borrower will not be
required to deliver to the Agent a control agreement with respect to (i) the
depository account of GameTech Canada Corporation maintained with HSBC Bank
Canada as such account is further described on Schedule 6.8 if, not later than
thirty days after the date hereof, the Borrower shall have delivered to the
Agent evidence (in form and substance acceptable to the Agent) that such deposit
account has been terminated and closed, (ii) any other deposit account set forth
on Schedule 6.8 to the extent the amount of funds maintained in any such account
is at all times equal to or less than $25,000, and (iii) the securities account
of the Borrower maintained with TD Ameritrade as such account is further
described on Schedule 6.8 if, not later than thirty days after the date hereof,
the Borrower shall have delivered to the Agent evidence (in form and substance
acceptable to the Agent) that such securities account has been terminated and
closed.
 
Section 6.9.                      Compliance with Laws and Material Contractual
Obligations.  The Borrower will, and will cause each Subsidiary to, (a) comply
in all material respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including
all Environmental Laws, except where such non-compliance or non-performance
could not reasonably be expected to result in a Material Adverse Effect, and (b)
perform its obligations under all material agreements to which it is a party.
 
Section 6.10.                      Negative Pledges; Restrictive Covenants.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any agreement (excluding this Agreement and the other Loan Documents)
restricting (a) the creation or assumption of any Lien upon its Property,
revenues or assets, whether now owned or hereafter acquired, or the ability of
any Obligor to amend or otherwise modify any Loan Document or (b) the ability of
any Subsidiary (other than the Borrower) to make any payments directly or
indirectly to the Borrower, by way of dividends, advances, repayments of loans
or advances, reimbursements of management and any other intercompany charges,
expenses and accruals, or otherwise.
 
Section 6.11.                      Maintenance of Properties.  The Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.  The Borrower will, and will cause each of its
Subsidiaries to, take all commercially reasonable steps necessary to protect and
maintain the Owned Intellectual Property and the Exclusively Licensed
Intellectual Property.  The Borrower will, and will cause each of its
Subsidiaries to, take all commercially reasonable steps necessary to prosecute
any Person infringing, diluting, misappropriating or otherwise violating the
Owned Intellectual Property and the Exclusively Licensed Intellectual Property.
 
Section 6.12.                      Books and Records; Inspection.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made in accordance with
GAAP of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each Subsidiary to, permit the
Agent and the Lenders, by their respective representatives and agents, to audit
and inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, to send and discuss with
account debtors and other obligors requests for verification of amounts owed to
the Borrower or any of its Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, the respective officers of the Borrower and its Subsidiaries at such
reasonable times and intervals as the Agent or any Lender may designate.
 
 
- 44 -

--------------------------------------------------------------------------------

 
Section 6.13.                      Indebtedness.  The Borrower will not, nor
will it permit any Subsidiary to, create, incur or suffer to exist any
Indebtedness, except:
 
(a)           the Loans and other Obligations; and
 
(b)           Indebtedness existing on the date hereof and described in Schedule
6.13 and any renewal or extension of such Indebtedness is not increased above
the amount outstanding immediately prior to giving effect to any such renewal or
extension; and
 
(c)           Subordinated Debt, provided that (i) each of the terms and
conditions of such Subordinated Debt are in all respects acceptable to the
Lenders in their reasonable discretion, (ii) prior to permitting, creating
incurring or suffering to exist any such Subordinated Debt, the Borrower shall
have delivered a Subordination Agreement to the Agent with respect to such
Subordinated Debt, and (iii) neither the Borrower nor any Subsidiary will make
any payment of any principal, interest or fees in violation of such
Subordination Agreement, take any action whereby the subordination of any
Subordinated Debt or any part thereof to the Obligations might be terminated,
impaired or adversely affected, or amend, supplement or otherwise modify any
terms or provisions of the Subordination Agreement or any documents evidencing
any Subordinated Debt without first obtaining the prior written consent of the
Lenders.
 
Section 6.14.                      Sale of Assets; Fundamental
Transactions.  The Borrower will not, and will not permit any of its
Subsidiaries to, liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell, lease, assign, transfer or otherwise dispose of any assets, or merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or acquire all or substantially all of the assets of any
other Person or any existing business (whether existing as a separate entity,
subsidiary, division, unit or otherwise) of any Person, or agree to do any of
the foregoing at any future time, except that the foregoing shall not prohibit:
 
 
- 45 -

--------------------------------------------------------------------------------

 
(a)           the merger or consolidation of any Obligor into any other Obligor,
provided that in the case of any merger involving the Borrower, the Borrower
must be the surviving entity;
 
(b)           the sale, lease or transfer by any Subsidiary of all or a
substantial part of its assets to the Borrower or another Obligor, and the
acquisition by the Borrower or such Obligor of such assets, so long as such
assets are expressly sold, leased or transferred subject to any Lien granted
under the Security Documents;
 
(c)           the sale or lease of inventory, or sales of used, worn-out or
surplus equipment, all in the ordinary course of business consistent with past
practice;
 
(d)           licenses of intellectual property in the ordinary course of
business; and
 
(e)           the transactions described in Schedule 6.14 hereto.
 
Section 6.15.                      Investments.  The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (including
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, except:
 
(a)           Cash Equivalent Investments;
 
(b)           existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.15; and
 
(c)           travel advances to management personnel and employees in the
ordinary course of business not exceeding an aggregate of $50,000 for all of the
Borrower and its Subsidiaries during any fiscal year of the Borrower.
 
Section 6.16.                      Acquisitions.  The Borrower will not, nor
will it permit any Subsidiary to, make any Acquisition.
 
Section 6.17.                      Liens.  The Borrower will not, nor will it
permit any Subsidiary to, create, incur, or suffer to exist any Lien in, of or
on the Property of the Borrower or any of its Subsidiaries, except the following
(collectively, the “Permitted Liens”):
 
(a)           Liens in favor of the Agent or any Lender securing the
Obligations;
 
(b)           Liens for taxes, assessments or governmental charges or levies on
its Property to the extent not required to be paid by Section 6.6;
 
(c)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business to the extent not required to be paid by Section 6.6;
 
 
- 46 -

--------------------------------------------------------------------------------

 
(d)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(e)           utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries;
 
(f)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
deposit account is not intended by the Borrower or any Subsidiary to provide
collateral to the depository institution; and
 
(g)           Liens existing on the date hereof and described in Schedule 6.17.
 
Section 6.18.                      Capital Expenditures.  The Borrower will not,
nor will it permit any Subsidiary to, make any Capital Expenditure if (a) such
Capital Expenditure will be used for a purpose other than purchasing gaming
equipment (and the related parts thereof) for leasing to customers in the
ordinary course of business, or (b) after giving effect to such Capital
Expenditure, the aggregate amount of the Consolidated Capital Expenditures made
by the Borrower and its Subsidiaries would exceed $5,000,000 during the 2011
fiscal year of the Borrower or $3,500,000 during the 2012 fiscal year of the
Borrower, provided, however, that the maximum amount of the Consolidated Capital
Expenditures permitted during the 2012 fiscal year of the Borrower shall be
increased to $4,500,000 if (i) the aggregate amount of Consolidated Capital
Expenditures made by the Borrower and its Subsidiaries during the 2011 fiscal
year of the Borrower shall have been less than $4,000,000 and (ii) no Default or
Event of Default shall have occurred and be continuing as of November 30,
2011.  No Capital Expenditure shall be permitted to the extent it would result
in a failure of the Borrower or any other Obligor to comply with any Financial
Covenant or any other covenant or agreement under the Loan Documents.
 
Section 6.19.                      Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction (including the purchase
or sale of any Property or service) with, or make any payment or transfer to,
any Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
 
Section 6.20.                      Sale and Leaseback Transactions.  The
Borrower will not, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, or suffer to exist any Sale and Leaseback
Transaction.
 
 
- 47 -

--------------------------------------------------------------------------------

 
Section 6.21.                      Guaranties.  The Borrower will not, and will
not permit any Subsidiary to, assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
Person or any other Contingent Obligation, except:
 
(a)           the Guaranties;
 
(b)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
 
(c)           guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons in existence on
the Closing Date and listed in Schedule 6.22; together with any extension,
renewal or replacement thereof (so long as such indebtedness is not increased
above the amount outstanding immediately prior to giving effect to any such
extension, renewal or replacement).
 
Section 6.22.                      Restricted Payments.  The Borrower will not,
nor will it permit any Subsidiary to, declare or make any Restricted Payment,
except that any Subsidiary may declare and pay dividends or make distributions
to the Borrower.  The Borrower shall give the Agent at least ten Business Days’
prior written notice of any Restricted Payment made hereunder, including the
amount thereof and such other information with respect thereto as the Agent may
reasonably request.
 
Section 6.23.                      Restrictions on Sale and Issuance of
Subsidiary Stock.  The Borrower will not:
 
(a)           permit any of its Subsidiaries to issue or sell any units of any
class of such Subsidiary’s Capital Stock to any other Person (other than to the
Borrower or a Wholly-Owned Subsidiary of the Borrower);
 
(b)           sell, transfer or otherwise dispose of any units of any class of
any of its Subsidiary’s Capital Stock to any other Person (except to the
Borrower or a Wholly-Owned Subsidiary of the Borrower); or
 
(c)           permit any of its Subsidiaries to sell, transfer or otherwise
dispose of any units of any class of Capital Stock of any other Subsidiary of
the Borrower to any other Person (other than to the Borrower or a Wholly-Owned
Subsidiary of the Borrower).
 
Section 6.24.                      Creation of Subsidiaries.  The Borrower will
obtain the prior written approval of the Required Lenders prior to creating a
Subsidiary or acquiring any business that would constitute a Subsidiary.  Upon
receipt of any such prior written approval, the Borrower will cause each new
Subsidiary to execute and deliver to the Agent a guaranty, security agreement,
mortgage (if applicable) and such other documents as the Agent may reasonably
request, each in form and content acceptable to the Agent, whereupon such
Subsidiary shall constitute an Obligor hereunder.  In addition, the Borrower
will, upon the creation (or acquisition) of any such Subsidiary, execute and
deliver an amendment to its Security Agreement (with appropriate stock powers
executed in blank) with respect to such Subsidiary in favor of the Agent. If any
such Subsidiary is organized under a jurisdiction other than the United States
of America or a state thereof, the Agent and the Required Lenders will negotiate
in good faith with the Borrower and such Subsidiary to (a) limit the amount of
the stock so pledged to the Agent or (b) otherwise include provisions in such
Subsidiary’s guaranty and the Borrower’s Security Agreement (relating to such
Subsidiary) designed to prevent deemed distributions to the Borrower under
Section 956 of the Code; provided, however, that such provisions shall preserve
the maximum security possible in such Subsidiary, its assets and the Borrower’s
equity interest therein for the Agent in connection with such considerations;
provided further, that neither the Agent nor any Lender shall be responsible to
the Borrower, any Obligor, any such Subsidiary or any other Person for the
sufficiency of such provisions to accomplish their stated purpose.
 
 
- 48 -

--------------------------------------------------------------------------------

 
Section 6.25.                      Financial Covenants.  The Borrower shall at
all times comply with each of the Financial Covenants.
 
Section 6.26.                      Consent Agreements.  Not later than
forty-five 45 calendar days after the date hereof, the Borrower shall deliver to
the Agent, each in form and content reasonably satisfactory to the Agent, each
of the following:
 
(a)           a consent and waiver agreement signed by each landlord with
respect to the leased locations of each Obligor as shown on Schedule 5.14,
acknowledging the Agent’s prior security interest in all personal property
located on such leased sites and allowing the Agent and the Lenders to enter
upon such leased sites to remove such personal property at any time; and
 
(b)           an acknowledgment and waiver of Liens, signed by an appropriate
officer of each warehouse with respect to the warehouse locations of each
Obligor as shown on Schedule 5.14, acknowledging the Agent’s prior security
interest in all property located in such warehouse and agreeing to turn over
such property to the Agent upon request at any time.
 
Section 6.27.                      Additional Opinion of Counsel.  Not later
than forty-five 45 calendar days after the date hereof, the Borrower shall
deliver to the Agent and the Lenders, in form and content reasonably
satisfactory to them, a written opinion of outside counsel to the Obligors
(which counsel shall be reasonably satisfactory to the Agent and the Lenders)
confirming that (a) each Obligor is duly licensed to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by such Obligor makes such licensing necessary, (b)
neither the execution and delivery of, nor the performance by each Obligor
under, the Loan Documents to which such Obligor is a party will result in any
violation of any law, statute, ordinance or regulation applicable such Obligor,
and (c) such other matters as to licensing and compliance with applicable laws
and regulations as the Agent and the Lenders may reasonably request.  If the
Borrower is unable to deliver such opinion or if, in the course of preparing
such opinion, counsel identifies any violation or noncompliance with applicable
law or otherwise identifies licenses that have not been obtained or are no
longer in full force and effect, the Borrower shall promptly, and in any event
not later than 15 days after the date the Borrower obtains knowledge thereof,
obtain or cause to be obtained evidence of compliance or such licenses as are
necessary to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by any Obligor
makes such licensing necessary.
 
 
- 49 -

--------------------------------------------------------------------------------

 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute an
Event of Default:
 
Section 7.1.                      Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Agent under or in connection with any Loan Document, or in any other
certificate, instrument, or statement contemplated by or made or delivered
pursuant to or in connection with any Loan Document, shall have been untrue or
incorrect in any material respect when made.
 
Section 7.2.                      Default in the payment of any Obligation when
the same becomes due and payable.
 
Section 7.3.                      Default in the performance, or breach, of any
of the terms or provisions of   Sections 6.1, 6.2, 6.3, 6.4 and 6.5 and Sections
6.13 – 6.25, including without limitation any default in the performance, or
breach, of any Financial Covenant.
 
Section 7.4.                      Default in the performance, or breach, of any
of the terms or provisions of this Agreement (other than any terms
or  provisions a Default in whose performance or breach is specifically dealt
with elsewhere in this Article VII) and such default or breach continues for a
period of 15 calendar days after the Borrower or any Obligor has or should
reasonably have had notice thereof, or the Borrower or any other Obligor shall
fail to perform or observe any obligation or covenant under any other Loan
Document (other than an obligation or a covenant specifically described
elsewhere in this Article VII), which continues unremedied beyond any applicable
cure period specified in such Loan Document.
 
Section 7.5.                      Failure of the Borrower or any of its
Subsidiaries to pay when due any Material Indebtedness; or the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
notice, grace, or cure period with respect thereto, if any) of any term,
provision or condition contained in any Material Indebtedness Agreement, or any
other event shall occur or condition exist, the effect of which default, event
or condition is to cause, or to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, such Material Indebtedness to become due prior to its stated maturity or
any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Borrower or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower or any of its
Subsidiaries shall be or become insolvent as that term is used and defined in
Section 2(a) of the Uniform Fraudulent Transfer Act, or not pay, or admit in
writing its inability to pay, its debts generally as they become due, or cease
to do business in the ordinary course.
 
Section 7.6.                      The Borrower or any of its Subsidiaries shall
(a) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (d) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (e) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (f) fail to
contest in good faith any appointment or proceeding described in Section 7.7.
 
 
- 50 -

--------------------------------------------------------------------------------

 
Section 7.7.                      Without the application, approval or consent
of the Borrower or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(d) shall be instituted against the Borrower or any of
its Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days, or a writ
of attachment, garnishment, levy or similar process shall be issued against or
served on the Agent or any Lender with respect to (a) any Property of any
Obligor in the possession of the Agent or such Lender, or (b) any indebtedness
of the Agent or any Lender to any Obligor.
 
Section 7.8.                      Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
 
Section 7.9.                      The Borrower or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (a)
judgments or orders for the payment of money in excess of $25,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (b)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.
 
Section 7.10.                      An ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.
 
Section 7.11.                      Nonpayment by the Borrower or any Subsidiary
of any Rate Management Obligation when due or the breach by the Borrower or any
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto, and such failure to pay or breach continues beyond any
applicable notice, grace or cure period.
 
Section 7.12.                      Any Change in Control shall occur.
 
 
- 51 -

--------------------------------------------------------------------------------

 
Section 7.13.                      Any Loan Document shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Loan Document, or any Obligor shall
deny that it has any further liability under any Loan Document to which it is a
party, or shall give notice to such effect.
 
Section 7.14.                      Any Collateral Document shall for any reason
fail to create a valid and perfected first priority Lien in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document.
 
Section 7.15.                      (a) Any Senior Officer shall resign or be
terminated, and no suitable replacement, as approved by the Agent and the
Lenders in their reasonable discretion, shall have been retained by the Borrower
within 30 calendar days after the date such Senior Officer resigns or is
terminated, or (b) any Senior Officer shall otherwise cease to have the same or
similar authority, responsibilities or position as set forth in his or her
employment arrangement with the Borrower, except to the extent such change in
authority, responsibility or position has been approved or accepted by the
Consultant and the board of directors of the Borrower.
 
Section 7.16.                      The Separation, Consulting and Non-Compete
Agreement shall be amended, restated, supplemented, waived, terminated or
otherwise modified.
 
Section 7.17.                      The Consultant shall no longer have all of
the authority and responsibilities set forth herein and in the Engagement
Agreement, or the Engagement Agreement shall be terminated prior to the Maturity
Date.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
Section 8.1.                      Acceleration; Remedies.
 
(a)           If any Event of Default described in Section 7.6 or 7.7 occurs
with respect to any Obligor, the Obligations (other than the Rate Management
Obligations) shall immediately become due and payable without any election or
action on the part of the Agent or any Lender.  If any other Event of Default
occurs, the Required Lenders (or the Agent with the consent of the Required
Lenders or the applicable Agent, Lender or Lending Installation with respect to
the applicable Rate Management Obligations) may declare any or all of the
Obligations to be due and payable, whereupon such Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.
 
(b)           If, within 30 days after acceleration of the maturity of the
Obligations as a result of any Event of Default (other than any Event of Default
as described in Section 7.6 or 7.7 with respect to any Obligor) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
 
(c)           Upon the occurrence and during the continuation of any Event of
Default, the Agent may, subject to the direction of the Required Lenders:
 
 
- 52 -

--------------------------------------------------------------------------------

 
(i)           Apply for the appointment of, or taking possession by, a trustee,
receiver, liquidator or other similar official of all or any of the Obligors to
hold or liquidate any or all of the Property of any or all of the Obligors.  The
Borrower hereby consents (and, by executing their Guaranties and the
Reaffirmation), each Obligor consents) to such appointment and agrees to execute
and deliver any and all documents requested by the Agent relating to the
appointment of such trustee, receiver, liquidator or other similar official
(whether by joining in a petition for the appointment of such an official, by
entering no contest to a petition for the appointment of such an official, or
otherwise, as appropriate under applicable law).
 
(ii)           Exercise and enforce the rights and remedies available to the
Agent or any Lender under any Loan Document.
 
(iii)           Exercise any other rights and remedies available to the Agent or
any Lender by law or agreement.
 
Section 8.2.                      Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Obligations have
automatically become immediately due and payable as set forth in the first
sentence of Section 8.1(a)), any amounts received by the Agent on account of the
Obligations shall be applied by the Agent in the following order:
 
(a)           first, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Article III) payable to the Agent in its capacity as such;
 
(b)           second, to payment of fees, indemnities and other amounts (other
than principal and interest) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders as required by Section 9.6
and amounts payable under Article III);
 
(c)           third, to payment of accrued and unpaid interest on the Loans,
ratably among the Lenders in proportion to the respective amounts described in
this Section 8.2(c) payable to them;
 
(d)           fourth, to payment of the unpaid principal of the Loans, ratably
among the Lenders in proportion to their Pro Rata Shares;
 
(e)           fifth, to payment of all other Obligations ratably among the
Lenders; and
 
(f)           last, the balance, if any, to the Borrower or as otherwise
required by Law.
 
Section 8.3.                      Preservation of Rights.  No delay or omission
of any Lender or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or Event of
Default or an acquiescence therein.  Any single or partial exercise of any such
right shall not preclude other or further exercise thereof or the exercise of
any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been
indefeasibly paid in full.
 
 
- 53 -

--------------------------------------------------------------------------------

 
Section 8.4.                      Amendments.  Subject to the provisions of this
Section 8.4, the Required Lenders (or the Agent with the consent in writing of
the Required Lenders) and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of any Lender, the Agent or the
Borrower hereunder or waiving any Event of Default hereunder; provided, however,
that no such supplemental agreement shall:
 
(a)           without the consent of each Lender directly affected thereby,
extend the final maturity of any Loan to a date after the Maturity Date (except
as contemplated in Section 2.17) or postpone any regularly scheduled payment of
principal of any Loan or forgive all or any portion of the principal amount
thereof, or reduce the rate or extend the time of payment of interest or fees
thereon;
 
(b)           without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders;
 
(c)           without the consent of all of the Lenders, amend this Section 8.4;
 
(d)           without the consent of all of the Lenders, release any Guarantor
of the Obligations or, except as provided in the Collateral Documents, release
all or substantially all of the Collateral.
 
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  The Agent may waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement.
 
Section 8.5.                      Prior Agreements.  Upon satisfaction of the
conditions precedent set forth in Section 4.1 hereof, the Prior Loan Agreement
shall be and hereby is amended, superseded and restated in its entirety by the
terms and provisions of this Agreement.  This Agreement shall not constitute a
novation of the Prior Loan Agreement or the indebtedness created
thereunder.  Without limiting the foregoing, the Borrower shall have the
obligation to pay any fees and interest under the Prior Loan Agreement accruing
through the effective date of this Agreement.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
Section 9.1.                      Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the termination of this Agreement.
 
Section 9.2.                      Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, neither the Agent nor any
Lender shall be obligated to extend credit or other financial accommodation to
any Obligor in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
 
- 54 -

--------------------------------------------------------------------------------

 
Section 9.3.                      Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.
 
Section 9.4.                      Entire Agreement.  The Loan Documents embody
the entire agreement and understanding among the Borrower, the Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Agent and the Lenders relating to the subject matter thereof.
 
Section 9.5.                      Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns, provided,
however, that the parties hereto expressly agree that the Arranger shall enjoy
the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
 
Section 9.6.                      Expenses; Indemnification; Release.
 
(a)           The Borrower shall reimburse the Agent and the Arranger upon
demand for all reasonable out-of-pocket expenses paid or incurred by the Agent
or the Arranger, including filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of outside counsel to the Agent and the Arranger
(determined on the basis of such counsel’s generally applicable rates, which may
be higher than the rates such counsel charges in certain matters) and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including via DebtX and any other internet
service selected by the Agent), review, amendment, modification, and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Agent, the Arranger, the Lenders and each other Person to whom any Obligations
are owed for any costs, internal charges and out-of-pocket expenses, including
filing and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel (determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges in certain matters) and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Agent, the Arranger, any
Lender or any such other Person in connection with the collection and
enforcement of the Loan Documents.  Expenses being reimbursed by the Borrower
under this Section include, without limitation, the cost and expense of
obtaining an appraisal of any Property and the costs and expenses incurred in
connection with the Reports described in the following sentence.  The Borrower
acknowledges that from time to time U.S. Bank may prepare and may distribute to
the Lenders (but shall have no obligation or duty to prepare or to distribute to
the Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by U.S. Bank from information furnished to it by or on
behalf of the Borrower, after U.S. Bank has exercised its rights of inspection
pursuant to this Agreement.
 
 
- 55 -

--------------------------------------------------------------------------------

 
(b)           The Borrower hereby further agrees to indemnify and hold harmless
the Agent, the Arranger, each Lender, their respective Lending Installations,
affiliates, participants, successors and assigns and each of their directors,
officers and employees, agents and advisors (collectively, the “Indemnified
Parties” and, each, an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments, liabilities, expenses (including all expenses of
litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Agent, the Arranger, any
Lender or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Advance hereunder, except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
 
(c)           The Borrower hereby absolutely and unconditionally releases and
forever discharges each Indemnified Party from any and all losses, claims,
damages, penalties, judgments, liabilities, expenses, and demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured, known or
unknown, liquidated, fixed or contingent, or direct or indirect.
 
Section 9.7.                      Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Agent with sufficient counterparts so that the Agent may furnish one to each of
the Lenders.
 
Section 9.8.                      Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 5.4; provided, however that, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein.
 
Section 9.9.                      Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
 
- 56 -

--------------------------------------------------------------------------------

 
Section 9.10.                      Nonliability of Lenders.  The relationship
between the Borrower on the one hand and the Lenders and the Agent on the other
hand shall be solely that of borrower and lender.  Neither the Agent, the
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower or any other Obligor.  Neither the Agent, the Arranger nor any Lender
undertakes any responsibility to the Borrower or any other Obligor to review or
inform the Borrower or any other Obligor of any matter in connection with any
phase of the Borrower’s or any of its Subsidiaries’ business or operations.  The
Borrower agrees that neither the Agent, the Arranger, nor any Lender shall have
liability to the Borrower or any of its Subsidiaries (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower or any of its
Subsidiaries in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Agent, the Arranger nor any Lender shall have any liability with respect to, and
the Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.  It is agreed that the Arranger shall, in
its capacity as such, have no duties or responsibilities under the Agreement or
any other Loan Document.  Each Lender acknowledges that it has not relied and
will not rely on the Arranger in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking any action.
 
Section 9.11.                      Confidentiality.  The Agent and each Lender
agrees to hold any confidential information which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(a) to its Affiliates and to the Agent and any other Lender and their respective
Affiliates, (b) to legal counsel, accountants, and other professional advisors
to the Agent or such Lender, (c) to regulatory officials, (d) to any Person as
requested pursuant to or as required by law, regulation, or legal process, (e)
to any Person in connection with any legal proceeding to which it is a party,
(f) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, (g) permitted by Section 12.4, and (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Advances hereunder.  Without limiting Section 9.4, the Borrower agrees that
the terms of this Section 9.11 shall set forth the entire agreement between the
Borrower and the Agent and each Lender with respect to any confidential
information previously or hereafter received by the Agent or such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by the Agent or any Lender
with respect to such confidential information.
 
Section 9.12.                      Nonreliance.  Each Lender hereby represents
that it is not relying on or looking to any margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) for the
repayment of the Obligations.
 
 
- 57 -

--------------------------------------------------------------------------------

 
Section 9.13.                      Disclosure.  The Borrower and each Lender
hereby acknowledge and agree that U.S. Bank and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.
 
Section 9.14.                      USA Patriot Act Notification.  The following
notification is provided to Borrower pursuant to Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318:
 
Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Obligor that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Obligor,
which information includes the name and address of such Obligor and other
information that will allow such Lender to identify such Obligor in accordance
with the Act.
 
ARTICLE X
 
THE AGENT
 
Section 10.1.                      Appointment; Nature of Relationship.  U.S.
Bank is hereby appointed by each of the Lenders as its contractual
representative hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Uniform Commercial
Code and (c) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents.  Each of the Lenders hereby agrees to assert no claim against
the Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.
 
Section 10.2.                      Powers.  The Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Agent by the terms of each thereof, together with such powers as are
reasonably incidental thereto.  The Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the Agent.
 
Section 10.3.                      General Immunity.  Neither the Agent nor any
of its directors, officers, agents or employees shall be liable to the Borrower
or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith, except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
 
 
- 58 -

--------------------------------------------------------------------------------

 
Section 10.4.                      No Responsibility for Loans, Recitals,
etc.  Neither the Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with the Loans
or any Loan Document; (b) the performance or observance of any of the covenants
or agreements of any Obligor under any Loan Document, including any agreement by
an Obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in the Collateral; or (g) the financial
condition of any Obligor or of any of its Subsidiaries.
 
Section 10.5.                      Action on Instructions of Lenders.  The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders.  The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.
 
Section 10.6.                      Employment of Agents and Counsel.  The Agent
may execute any of its duties as Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.
 
Section 10.7.                      Reliance on Documents; Counsel.  The Agent
shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel, which counsel may be employees of
the Agent.  For purposes of determining compliance with the conditions specified
in Section 4.1, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.
 
Section 10.8.                      Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the Agent ratably
in accordance with their Pro Rata Share (a) for any amounts not reimbursed by
the Borrower for which the Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (b) for any other expenses incurred by the Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders) and (c) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.4(g) shall, notwithstanding the provisions of this Section
10.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
 
 
- 59 -

--------------------------------------------------------------------------------

 
Section 10.9.                      Notice of Event of Default.  The Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided that, except as expressly set forth in the Loan
Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Agent or any of its Affiliates in any capacity.
 
Section 10.10.                                Rights as a Lender.  In the event
the Agent is a Lender, the Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Loans as any Lender and
may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.
 
Section 10.11.                                Lender Credit Decision, Legal
Representation.
 
(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the Agent or
Arranger hereunder, neither the Agent nor the Arranger shall have any duty or
responsibility (either initially or on a continuing basis) to provide any Lender
with any notice, report, document, credit information or other information
concerning the affairs, financial condition or business of the Borrower or any
of its Affiliates that may come into the possession of the Agent or Arranger
(whether or not in their respective capacity as Agent or Arranger) or any of
their Affiliates.
 
 
- 60 -

--------------------------------------------------------------------------------

 
(b)           Each Lender further acknowledges that it has had the opportunity
to be represented by legal counsel in connection with its execution of this
Agreement and the other Loan Documents, that it has made its own evaluation of
all applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Agent represents only the Agent and not the
Lenders in connection with this Agreement and the transactions contemplated
hereby.
 
Section 10.12.                                Successor Agent.  The Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Agent or, if no successor Agent has been appointed, forty-five days after the
retiring Agent gives notice of its intention to resign.  Upon any such
resignation, the Required Lenders shall have the right to appoint, on behalf of
the Borrower and the Lenders, a successor Agent.  If no successor Agent shall
have been so appointed by the Required Lenders within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Agent.  Notwithstanding the previous sentence, the Agent may at any time without
the consent of the Borrower or any Lender, appoint any of its Affiliates which
is a commercial bank as a successor Agent hereunder.  If the Agent has resigned
and no successor Agent has been appointed, the Lenders may perform all the
duties of the Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders.  No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the
appointment.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent.  Upon the effectiveness of the resignation of the Agent, the resigning
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents.  In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
 
Section 10.13.                                Delegation to Affiliates.  The
Borrower and the Lenders agree that the Agent may delegate any of its duties
under this Agreement to any of its Affiliates.  Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Article IX and Article X.
 
 
- 61 -

--------------------------------------------------------------------------------

 
Section 10.14.                                Execution of Collateral and Other
Documents.  The Lenders hereby empower and authorize the Agent to execute and
deliver to the Borrower on their behalf the Collateral Documents and all related
financing statements and any financing statements, agreements, documents or
instruments as shall be necessary or appropriate to effect the purposes of this
Agreement.
 
Section 10.15.                                Collateral Releases.  The Lenders
hereby empower and authorize the Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which shall be permitted by the
terms hereof or of any other Loan Document or which shall otherwise have been
approved by the Required Lenders (or, if required by the terms of Section 8.2,
all of the Lenders) in writing.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
Section 11.1.                      Setoff.  The Borrower hereby grants each
Lender a security interest in all deposits, credits and deposit accounts
(including all account balances, whether provisional or final and whether or not
collected or available) of the Borrower with such Lender or any Affiliate of
such Lender (the “Deposits”).  In addition to, and without limitation of, any
rights of the Lenders under applicable law, if the Borrower becomes insolvent,
as that term is used and defined in Section 2(a) of the Uniform Fraudulent
Transfer Act, or any Event of Default occurs, the Borrower authorizes each
Lender to offset and to apply all such Deposits toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
thereof, shall then be due and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available to such
Lender or the Lenders.
 
Section 11.2.                      Ratable Payments.  If any Lender, whether by
setoff or otherwise, has payment made to it in respect of its Outstanding Credit
Exposure (other than payments received pursuant to Section 3.1, 3.2, 3.3 or 3.4)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure.  If any Lender, whether in connection with setoff or application of
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff or application, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to their respective Pro Rata Shares of the Aggregate
Outstanding Credit Exposure.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1.                      Successors and Assigns.  The terms and
provisions of the Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lenders and their respective successors and assigns
permitted hereby, except that (a) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of the Agent and each Lender, (b) any assignment by any Lender
must be made in compliance with Section 12.3, and (c) any transfer by
participation must be made in compliance with Section 12.2.  Any attempted
assignment or transfer by any party not made in compliance with this Section
12.1 shall be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with the terms of this Agreement.  The
parties to this Agreement acknowledge that clause (b) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided, however, that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person.  Any assignee of the rights to any Loan
or any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
 
- 62 -

--------------------------------------------------------------------------------

 
Section 12.2.                      Participations.
 
(a)           Permitted Participants; Effect.  Any Lender may at any time sell
to any Person (“Participants”) a participating interest in any Outstanding
Credit Exposure owing to such Lender, any Note held by such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of a participating interest to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents provided that each such Lender may
agree in its participation agreement with its Participant that such Lender will
not vote to approve any amendment, modification or waiver with respect to any
Outstanding Credit Exposure in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.4
or of any other Loan Document.
 
 
- 63 -

--------------------------------------------------------------------------------

 
(c)           Benefit of Certain Provisions.  The Borrower agrees that each
Participant shall be deemed to have the rights provided in Section 11.1 in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under the Loan Documents, provided that each Lender
shall retain the rights provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising its rights provided
in Section 11.1, agrees to share with each Lender, any amount received pursuant
thereto, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender.  The Borrower further agrees that each Participant
shall be entitled to the benefits of Article III and Sections 9.6 and 9.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 3.4 to the same extent as if it
were a Lender.
 
Section 12.3.                      Assignments.
 
(a)           Permitted Assignments.  Any Lender may at any time assign to one
or more Persons (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents.  Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Agent as may be
agreed to by the parties thereto (each an “Assignment and Assumption
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender shall either be in an amount equal to the
entire applicable Outstanding Credit Exposure of the assigning Lender or (unless
the Agent otherwise consents) be in an aggregate amount not less than
$5,000,000.  The amount of the assignment shall be based on the Outstanding
Credit Exposure subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
 
(b)           Consents.  The consent of the Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender or an Affiliate
of a Lender.  Any consent required under this Section 12.3(b) shall not be
unreasonably withheld or delayed.
 
(c)           Effect; Effective Date.  Upon (i) delivery to the Agent of an
Assignment and Assumption Agreement, together with any consents required by
paragraphs (a) and (b) and (ii) payment of a $3,500 fee to the Agent for
processing such assignment (unless such fee is waived by the Agent), such
Assignment and Assumption Agreement shall become effective on the effective date
specified in such Assignment and Assumption Agreement.  The Assignment and
Assumption Agreement shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Outstanding Credit Exposure under the applicable Assignment and Assumption
Agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such Assignment and
Assumption Agreement, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Outstanding Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent.  In the case of an assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.2.  Upon the consummation of any assignment to a Purchaser pursuant to this
paragraph (c), the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, as adjusted pursuant to such
assignment.
 
 
- 64 -

--------------------------------------------------------------------------------

 
(d)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States of
America, a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.
 
Section 12.4.                      Dissemination of Information.  The Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including any information contained in any Reports; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.
 
Section 12.5.                      Tax Treatment.  If any interest in any Loan
Document is transferred to any Transferee which is not incorporated under the
laws of the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.4(d).
 
ARTICLE XIII
 
NOTICES
 
Section 13.1.                      Notices; Effectiveness; Electronic
Communication
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
 
- 65 -

--------------------------------------------------------------------------------

 
(i)           if to the Borrower, at its address or facsimile number set forth
on the signature page hereof;
 
(ii)          if to the Agent, at its address or facsimile number set forth on
the signature page hereof;
 
(iii)         if to a Lender, at its address or facsimile number on the
signature page hereof or as set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Agent or as otherwise determined by the Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.  Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
- 66 -

--------------------------------------------------------------------------------

 
(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto given in the manner set forth in this Section 13.1.
 
ARTICLE XIV
 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
Section 14.1.                      Counterparts; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Agent, and when the Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
electronic transmission of a PDF copy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
Section 14.2.                      Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
Section 15.1.                      CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER
THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEVADA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
Section 15.2.                      CONSENT TO JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN NEVADA IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK, NEW YORK.
 
 
- 67 -

--------------------------------------------------------------------------------

 
Section 15.3.                      WAIVER OF JURY TRIAL.  EACH OF THE BORROWER,
THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
Signature Pages Follow
 


 

 
- 68 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

     
GAMETECH INTERNATIONAL, INC.
         
By:
/s/ Andrew E. Robinson
     
Title:
Chief Financial Officer
   
(address) 8850 Double Diamond Parkway
   
Reno, NV 89512
     
Attention:
General Counsel
   
Telephone:
( 775 )850-6000
   
FAX:
( 775 )850-6198
           


 
 

--------------------------------------------------------------------------------

 



 

         
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender and as the Agent
         
By:
/s/ William J. Umscheid
     
Title:
Vice President
         
BC-MN-H22A
800 Nicollet Mall
Minneapolis, MN 55402
 
Attention:
William J. Umscheid
   
Telephone:
( )
   
FAX:
( )
   



 

 
 

--------------------------------------------------------------------------------

 



 

   
BANK OF THE WEST,
 
as a Lender
         
By:
/s/ Christina Creekpaun
     
Title:
Vice President
             
Attention:
___________________________
   
Telephone:
(  )
   
FAX:
(  )
                 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FINANCIAL COVENANTS


(a) Minimum Bingo Gross Profit.  As of each Covenant Compliance Date set forth
below, the Borrower will maintain its Bingo Gross Profit for the three-month
period immediately preceding and ending on such Covenant Compliance Date in an
amount not less than the amount set forth opposite such date below:
 
Covenant Compliance Date
Amount
April 3, 2011
$3,580,000
May 1, 2011
$3,230,000
June 5, 2011
$2,980,000
July 3, 2011
$2,930,000
July 31, 2011
$3,255,000
September 4, 2011
$3,475,000
October 2, 2011
$3,710,000
October 30, 2011
$3,885,000

 
(b)           Minimum Consolidated EBITDA.  As of each Covenant Compliance Date
set forth below, the Borrower will maintain Consolidated EBITDA for the
three-month period immediately preceding and ending on such Covenant Compliance
Date in an amount not less than the amount set forth opposite such date below:
 
Covenant Compliance Date
Amount
April 3, 2011
$1,600,000
May 1, 2011
($540,000)
June 5, 2011
($1,040,000)
July 3, 2011
($1,115,000)
July 31, 2011
($575,000)
September 4, 2011
$75,000
October 2, 2011
$700,000
October 30, 2011
$910,000

 
 
Exhibit D-1

--------------------------------------------------------------------------------

 
(c)           Cash Flow Leverage Ratio.  The Borrower will maintain its Cash
Flow Leverage Ratio as of each Covenant Compliance Date occurring during the
applicable period described below at not more that the ratio set forth opposite
such period:
 
Applicable Period:
Ratio
October 30, 2011
5.00 to 1.00
December 4, 2011 through and
including January 29, 2012
3.75 to 1.00
March 4, 2012 through and
including April 29, 2012
3.25 to 1.00
June 3, 2012 through and
including July 29, 2012
3.00 to 1.00
September 2, 2012 through and
including October 28, 2012
2.75 to 1.00
December 2, 2012 and thereafter
2.25 to 1.00

 
(d)           Fixed Charge Coverage Ratio.  The Borrower will maintain its Fixed
Charge Coverage Ratio as of each Covenant Compliance Date occurring during the
applicable period described below at not less than the ratio set forth opposite
such period:
 
Covenant Compliance Dates:
Ratio
October 30, 2011
1.00 to 1.00
December 4, 2011
1.10 to 1.00
January 1, 2012 through and
including January 29, 2012
1.15 to 1.00
March 4, 2012 through and
including April 29, 2012
1.25 to 1.00
June 3, 2012
1.20 to 1.00
July 1, 2012 through and
including September 2, 2012
1.15 to 1.00
September 30, 2012 and thereafter
1.20 to 1.00

 
(e)           Minimum Liquidity.  The Borrower will maintain Liquidity at all
times in an amount not less than $750,000.
 
Exhibit D-2

--------------------------------------------------------------------------------